NOTICE OF ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS AND MANAGEMENT INFORMATION CIRCULAR ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON NOVEMBER 8, 2012 September 28, 2012 NOTICE OF ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS NOTICE IS HEREBY GIVEN that the annual and special meeting (the “Meeting”) of the shareholders of Student Transportation Inc. (the “Issuer”) will be held at The Gallery, Toronto Stock Exchange Broadcast & Conference Centre, The Exchange Tower, 130 King Street West, Toronto, Ontario on Thursday, the 8th day of November, 2012, at the hour of 2:00 p.m. (Toronto time) for the following purposes: 1. TO RECEIVE the financial statements of the Issuer for the fiscal year ended June 30, 2012, together with the report of the auditors thereon; 2. TO ELECT members of the board of directors of the Issuer; 3. TO APPOINT auditors and authorize the board of directors of the Issuer to fix the remuneration of the auditors; 4. TO CONSIDER and, if thought advisable, to pass a resolution in the form set forth in Schedule “A” to the accompanying management information circular authorizing the Issuer’s subsidiary, Student Transportation of America Holdings Inc., to increase the number of Class B Series 3 common shares issuable under the existing Equity Incentive Plan by2,265,000 shares,as more fully described in the circular; and 5. TO TRANSACT such further or other business as may properly come before the Meeting or any adjournment or adjournments thereof. The accompanying management information circular provides additional information relating to the matters to be dealt with at the Meeting and forms part of this notice. DATED at Toronto, Ontario this 28th day of September, 2012. BY ORDER OF THE BOARD OF DIRECTORS “Denis J. Gallagher” Chairman of the Board of Directors Student Transportation Inc. STUDENT TRANSPORTATION INC. INFORMATION CIRCULAR This information circular (the “Circular”) is furnished in connection with the solicitation of proxies by or on behalf of management of Student Transportation Inc. (the “Issuer”) for use at the annual and special meeting (the “Meeting”) of holders (the “Shareholders” or “Holders”) of common shares (“Common Shares”) of the Issuer to be held on the 8th day of November, 2012 at The Gallery, Toronto Stock Exchange Broadcast & Conference Centre, The Exchange Tower, 130 King Street West, Toronto, Ontario commencing at 2:00 p.m. (Toronto time), and at all postponements or adjournments thereof, for the purposes set forth in the accompanying Notice of Meeting. PROXY SOLICITATION AND VOTING Solicitation of Proxies The solicitation of proxies for the Meeting will be made primarily by mail, but proxies may also be solicited personally, in writing or by telephone by employees of the Issuer, at nominal cost. The Issuer will bear the cost in respect of the solicitation of proxies for the Meeting and will bear the legal, printing and other costs associated with the preparation of this Circular. The information contained herein is given as of the 24th day of September, 2012, except where otherwise noted. Appointment and Revocation of Proxies Together with this Circular, Shareholders will also be sent a form of proxy. The persons named in such proxy are officers of the Issuer. A Shareholder who wishes to appoint some other person to represent him or her at the Meeting may do so by crossing out the persons named in the enclosed proxy and inserting such person’s name in the blank space provided in the form of proxy or by completing another proper form of proxy. Such other person need not be a Shareholder of the Issuer. To be valid, proxies must be deposited at the offices of Computershare Investor Services Inc. (“Computershare”), 9th Floor, North Tower, 100 University Avenue, Toronto, Ontario, M5J 2Y1, so as not to arrive later than 5:00 p.m. (Toronto time) on November 6, 2012, or be deposited with the Chair of the Meeting prior to the commencement of the Meeting. If the Meeting is adjourned, proxies must be deposited 48 hours (excluding Saturdays, Sundays and holidays), before the time set for any reconvened meeting at which the proxy is to be used, or be deposited with the Chair of the Meeting. The document appointing a proxy must be in writing and completed and signed by a Shareholder or his or her attorney authorized in writing or, if the Shareholder is a corporation, under its corporate seal or by an officer or attorney thereof duly authorized. Persons signing as officers, attorneys, executors, administrators, trustees, etc., should so indicate and provide satisfactory evidence of such authority. A Shareholder that has given a proxy may revoke the proxy: (a) by completing and signing a proxy bearing a later date and depositing it as aforesaid; (b) by depositing an instrument in writing executed by the Shareholder or by his or her attorney authorized in writing: (i) at the registered office of the Issuer at any time up to and including the last business day preceding the day of the applicable Meeting, or any adjournment thereof, at which the proxy is to be used, or (ii) with the Chair of the Meeting prior to the commencement of such Meeting on the day of such Meeting or any adjournment thereof; or (c) in any other manner permitted by law. Voting of Proxies The persons named in the accompanying form of proxy will vote Common Shares in respect of which they are appointed, on any ballot that may be called for, in accordance with the instructions of the Shareholder as indicated on the proxy. In the absence of such specification, such Common Shares will be voted: (a) FOR the election, separately, of each of the seven nominees to the board of directors listed under the heading “Matters to be Considered at the Meeting - Election of Directors”, (b) FOR the appointment of Ernst & Young LLP as auditors of the Issuer and the fixing of the remuneration of the auditors and (c) FOR approving the resolution set forth in Schedule “A” to the Circular, authorizing the Issuer’s subsidiary, Student Transportation of America Holdings Inc. (“STA Holdings” or the “Company”), to increase the number of Class B Series Three common shares of the Company issuable under the existing Equity Incentive Plan by 2,265,000 shares. The persons appointed under the form of proxy are conferred with discretionary authority with respect to amendments to or variations of matters identified in the form of proxy and Notice of Meeting and with respect to other matters that may properly come before the Meeting. In the event that amendments or variations to matters identified in the Notice of Meeting are properly brought before the Meeting, it is the intention of the persons designated in the enclosed form of proxy to vote in accordance with their best judgment on such matters or business.At the time of printing this Circular, the directors of the Issuer (the “Directors”) know of no such amendments, variations or other matters. INFORMATION FOR BENEFICIAL HOLDERS OF SECURITIES Information set forth in this section is very important to persons who hold Common Shares otherwise than in their own names. Materials in connection with the Meeting are being sent to both registered and non-registered owners of the Common Shares. If you are a non-registered owner, and the Issuer or its agent has sent these materials directly to you, your name and address and information about your holdings of Common Shares have been obtained in accordance with applicable securities regulatory requirements from the intermediary holding on your behalf. A non-registered securityholder of the Issuer (a “Beneficial Holder”) who beneficially owns Common Shares, but such Common Shares are registered in the name of an intermediary (such as a securities broker, financial institution, trustee, custodian or other nominee who holds securities on behalf of the Beneficial Holder or in the name of a clearing agency in which the intermediary is a participant), should note that only proxies or instructions deposited by securityholders whose names are on the records of the Issuer as the registered holders of Common Shares can be recognized and acted upon at the Meeting. Common Shares that are listed in an account statement provided to a Beneficial Holder by a broker are registered in the name of CDS Clearing and Depository Services Inc. (“CDS”) or its nominee and not in the Beneficial Holder’s own name on the records of the Issuer. Applicable regulatory policy in Canada requires brokers and other intermediaries to seek voting instructions from Beneficial Holders in advance of securityholders’ meetings. Every broker or other intermediary has its own mailing procedures and provides its own return instructions, which should be carefully followed by Beneficial Holders in order to ensure that their Common Shares are voted at the Meeting. Often, the form of proxy supplied to a Beneficial Holder by its broker is identical to that provided to registered securityholders. However, its purpose is limited to instructing the registered securityholder how to vote on behalf of the Beneficial Holder. Most brokers now delegate responsibility for obtaining instructions from clients to ADP Investor Communications (“ADP”). ADP typically prepares a machine-readable voting instruction form, mails those forms to the Beneficial Holders and asks Beneficial Holders to return the voting instruction forms to ADP. ADP then tabulates the results of all instructions received and provides appropriate instructions representing the voting of the securities to be represented at the Meeting. A Beneficial Holder receiving an ADP voting instruction form cannot use that voting instruction form to vote Common Shares directly at the Meeting. The voting instruction form must be returned to ADP well in advance of the Meeting in order to have the Common Shares voted. Although Beneficial Holders may not be recognized directly at the Meeting for the purposes of voting Common Shares registered in the name of their broker or other intermediary, a Beneficial Holder may attend at the Meeting as proxyholder for the registered holder and vote their Common Shares in that capacity. Beneficial Holders who wish to attend the Meeting and indirectly vote their own Common Shares as proxyholder for the registered holder should enter their own names in the blank space on the form of proxy or voting instruction form provided to them and return the same to their broker or other intermediary (or the agent of such broker or other intermediary) in accordance with the instructions provided by such broker, intermediary or agent well in advance of the Meeting. VOTING SECURITIES OF ISSUER AND PRINCIPAL HOLDERS THEREOF The Issuer is authorized to issue an unlimited number of Common Shares.As of the date of this information circular, there were 76,680,849Common Shares outstanding. At the Meeting, each Shareholder of record at the close of business on September 28, 2012, the record date established for the notice of the meeting (the “Record Date”), will be entitled to one vote for each Common Share held on all matters proposed to come before the Meeting. 2 To the knowledge of the Directors, as at the date hereof, no persons beneficially own or exercise control or direction over Common Shares carrying 10% or more of the votes attached to the issued and outstanding Common Shares other than: (i) the Caisse de Dépôt et Placement du Québec, which holds 7,599,518 Common Shares, representing approximately 10% of the total Common Shares outstanding; (ii) SNCF Participations S.A., which holds, in the aggregate, 11,861,449 Common Shares, representing approximately 15.5% of the total Common Shares outstanding. MATTERS TO BE CONSIDERED AT THE MEETING 1. Election of Directors The number of directors to be elected at the Meeting has been fixed at seven. The persons named in the enclosed form of proxy, if not expressly directed to the contrary in such form of proxy, intend to vote for the election, as directors, of the proposed nominees whose names are set out below. It is not contemplated that any of the proposed nominees will be unable to serve as a director but, if that should occur for any reason prior to the Meeting, the persons named in the enclosed form of proxy reserve the right to vote for another nominee at their discretion. Each Director elected will hold office until the next annual meeting or until his successor is elected or appointed. On September 24, 2009, the board of directors reviewed and adopted a majority voting policy. Under this policy, a director who is elected in an uncontested election with more votes withheld than cast in favour of his or her election will be required to tender his or her resignation to the Chairman of the board. The resignation will be effective when accepted by the board. The board will consider the resignation and determine whether or not the resignation should be accepted. For more information on this policy, please see “Statement of Corporate Governance Practices, Item 6 – Nomination of Directors”. The following table sets forth the names of, and certain information for, the seven persons proposed to be nominated for election as directors. Biographies for the directors, which include a summary of each director’s principal occupation and employment within the five preceding years and any cease-trade orders and bankruptcies, are set out at pages 32 to 35 of the Issuer’s annual information form dated September 28, 2012 (the “AIF”), which is incorporated by reference herein. The AIF can be found under the Issuer’s profile at www.sedar.com. Upon request, the Issuer will provide a copy of the AIF free of charge to a securityholder of the Issuer. Name & Place of Residence Principal Occupation Date Appointed as a Director Ownership or Control Over Common Shares (1) Ownership or Control Over STA Holdings’ Class B Shares (6) DSU Units issuedunder DSU Plan of the Issuer(7) Victor Wells (3)(5) Ontario, Canada Corporate Director September 2006 George Rossi (3)(5) Quebec, Canada Corporate Director October 2004 David Scopelliti (2)(3)(5)(8) Connecticut, United States Principal, GarMark Partners October 2004 Irving Gerstein (2)(3)(5) Ontario, Canada Member, Senate of Canada October 2004 Kenneth Needler (2)(5) Ontario, Canada Corporate Director September 2004 Denis Gallagher (4)(6) New Jersey, United States Chairman and Chief Executive Officer of the Issuer September 2004 Grace Palombo (2)(5)(8) Ontario, Canada Senior Vice President, Human Resources, TD Bank Group February 2010 3 Notes: 1. All numbers and values in this table are stated as at June 30, 2012. The information as to Common Shares beneficially owned, directly or indirectly, including by associates or affiliates, not being within the knowledge of the Issuer, has been confirmed by the respective nominees individually. 2. Member of Compensation, Nominating and Corporate Governance Committee (the “CNCG Committee”) of the Issuer. 3. Member of the Audit Committee of the Issuer. 4. Chairman of the board of directors of the Issuer. 5. Independent director. 6. As of June 30, 2012, Mr. Gallagher beneficially owns 322,292 of the issued Class B common shares of STA Holdings, representing approximately 30.6% of the outstanding Class B common shares of STA Holdings. 7. All numbers are stated for the fiscal year ended June 30, 2012. Messrs. Scopelliti and Wells were issued 14,562 and 9,338, respectively, of the aggregate DSU Units of the Issuer noted, in lieu of the aggregate receipt by them of US$75,315 and US$48,650 of board fees, respectively. In addition, commencing in the fiscal year ended June 30, 2012, each independent director is entitled to receive an annual grant of DSU Units having a value of US$10,000, which, in fiscal 2012, resulted in each director receiving a grant of 1,nits. See “Executive Compensation – Director Compensation”. 8. Members of the Compensation Committee (the “Compensation Committee”) of the direct U.S. subsidiary of the Issuer, Student Transportation of America Holdings, Inc., which in turn owns 100% of the stock of the primary operating subsidiary of the Issuer, Student Transportation of America, Inc. (“STA”). Director Equity Ownership Policy On February 9, 2007, the board of directors of the Issuer adopted a policy, voluntary in nature, encouraging all the Issuer’s directors to purchase and hold between three to five times their estimated gross annual directors’ fees in securities of the Issuer, or in Notional Shares (as defined below) granted under the Issuer’s Deferred Share Unit Plan, or DSU. The board’s policy encourages accumulation of such equity holdings to take place during a phase-in period of three to five years. Commencing in the 2012 fiscal year, each of the Issuer’s independent directors receive from the Issuer a contribution of US$10,000 in Notional Shares to be added to their individual DSU Plan accounts, in the form of four quarterly contributions of US$2,500 each. Amounts contributed to the DSU accounts, and accrued dividends earned thereon, are immediately vested and can be redeemed only once a director ceases serving on the board.See “Compensation of Directors” below for further information about directors’ compensation. 2. Appointment of Auditors It is proposed that the firm of Ernst & Young LLP be re-appointed as auditors of the Issuer, to hold office until the next annual meeting of the Shareholders or until their successor is appointed, and that the directors be authorized to fix the remuneration of the auditors. Ernst & Young LLP has been the auditor of the Issuer since December 9, 2004. The persons named in the enclosed form of proxy, if not expressly directed to the contrary in such form of proxy, will vote such proxies in favour of a resolution to appoint Ernst & Young LLP as auditors of the Issuer and authorize the directors to fix their remuneration. 3. Financial Statements The annual report, the financial statements of the Issuer for the fiscal year ended June 30, 2012, and the Auditors’ Report thereon accompanying this Circular, will be placed before the Shareholders at the Meeting for their consideration. No formal action will be taken at the Meeting to approve the financial statements. If any Shareholder has questions regarding such financial statements, such questions may be brought forward at the Meeting. 4. Special Business - Increase in Shares Issuable Under STA Holdings’ Equity Incentive Plan At the Meeting, Shareholders will be asked to consider and, if thought fit, approve a resolution in the form set forth in Schedule “A” authorizing an increase in the number of Class B Series Three common shares of STA Holdings (“EIP Shares”) available for issuance under the existing Equity Incentive Plan (the “EIP”) of STA Holdings by 2,265,000 shares. 4 Background and History On November 10, 2005, upon the advice of compensation consultants and the recommendationof the Issuer’s CNCG Committee, the board of directors of STA Holdings adopted the EIP in order to (a) align the interests of selected employees and officers of STA Holdings and its affiliates (including the Issuer) with those of the holders of the Issuer’s equity securities, (b) optimize the profitability and growth of STA Holdings and its affiliates (including the Issuer) through incentives that are consistent with the Company’s goals, (c) provide participants with an incentive to achieve excellence in individual performance, and (d) promote teamwork among the Company’s employees and senior management. The Shareholders approved the EIP, as well as an initial allotment of 717,747 Class B Series Two common shares of STA Holdings for use in the EIP, at the annual and special meeting of the Issuer on December 8, 2005. The Shareholders then approved the additional allotment of 1,446,hares under the EIP at the annual and special meeting of the Issuer on November 13, 2008. At the time of the Issuer's initial public offering (“IPO”) in December 2004, certain existing investors (the “Selling Shareholders”) in the Issuer’s business were issued 872,652 Class B Series One common shares of STA Holdings in exchange for a portion of their interest in the business. These shares represented 100% of the Class B Series One common shares of the Company at all times. The Selling Shareholders were required to retain the Class B Series One common shares for a period of two years following the closing of the IPO. On December 22, 2006, STA Holdings repurchased for cancellation all of the 872,652 Class B Series One common shares for approximately Cdn$8.6 million in the aggregate. When the EIP was designed and implemented in 2005, over a year earlier than the 2006 repurchase from the Selling Shareholders, the recommendation of the Company's compensation consultants and outside compensation counsel was that, due to the fact that almost all employees of the Company were U.S. residents, the most efficient corporate compensation vehicle to create the EIP was to create an additional series of Class B shares of STA Holdings, for issuance to employees and officers of STA Holdings and its affiliates. As such, the 872,652 Class B Series One common shares held by the Selling Shareholders, which were redeemed and cancelled for Cdn$8.6 million in 2006, were solely related to the completion of the IPO transaction and the interest of the Selling Shareholders and had no connection to the EIP (or any compensation program) of the Issuer. A summary of the EIP is included under “Executive Compensation - Compensation Discussion and Analysis – Long-Term Incentive Plan”, which summary is qualified in its entirety by the specific language of the EIP and supporting documents, copies of which are available to any Shareholder upon request to the Corporate Secretary of the Issuer. Rationale and Support for Proposed Increase in Shares As of the date of this Circular, the maximum number of shares issuable under the EIP has been fully allocated to employees and senior management. The board of directors, the CNCG Committee and STA Holdings’ Compensation Committee (which, together with the CNCG Committee, are referred to herein as the “Compensation Committees”) have determined that the EIP program has been highly successful in achieving the objectives described above and, as such, they continue to believe that the ability to grant EIP Shares to the Company’s officers and senior managers as part of their compensation package is extremely important to the Company’s ability to attract and thereafter retain the needed talent to successfully execute the Issuer's business strategy. The board of directors also recognizes the need to strike a proper balance between a long-term compensation program for management employees that aligns their interests with those of Shareholders, and dilution caused by the ongoing granting of EIP Shares. Given these considerations, the Company, the Compensation Committees and the board of directors conducted a review of the existing EIP.As part of the review, the Company, the Compensation Committees and the board of directors considered market practice among its peers and the alignment of EIP stock grants with the Company’s growth strategy. The board of directors authorized the engagement of the compensation consulting firm of Towers Watson to assist the Company and the board of directors in their review. In particular, Towers Watson was asked to review the equity compensation plans of a peer group of 23 companies, consisting primarily of publicly traded transportation companies to determine STI’s relative positioning with regard to its share utilization and its cost of equity compensation as a percentage of market capitalization. Towers Watson reviewed the EIP and the historic rates of overhang, dilution and run rate, and prospective overhang, of the EIP program (as described below), as compared to those of the other companies in the peer group and provided advice to the Issuer in determining the appropriate number of shares to be issued under the EIP. 5 Towers Watson issued its report on August 31, 2012 and observed that the Issuer was positioned near or below the median of its peer group on the rates of overhang, dilution and run rate of its EIP program. On that basis, Towers Watson concluded that the Issuer’s request for an increase in the number of EIP Shares issuable under the EIP is in line with market practices. In comparing the Issuer to the peer group, Towers Watson calculated that the Company's current overhang, dilution and run rate relating to its EIP program are as follows: Rate Description 2012 Fiscal Year Overhang “Overhang” represents the total potential dilution from EIP Shares. Overhang is defined as the total number of share grants outstanding (still subject to "vesting" or similar restrictions) plus the number of unissued shares still available for future grant under the program, divided by the number of the Issuer's Common Shares and Class B shares of STA Holdings, on a fully diluted basis.(2) 1.18% (1) Dilution “Dilution” represents the dilutive effect of unvested EIP Shares on the interests of other shareholders. Dilution is defined as the total number of share grants outstanding (still subject to "vesting" or similar restrictions) divided by the number of the Issuer's Common Shares and Class B shares of STA Holdings, on a fully diluted basis. (2) (3) 0.99% Run Rate “Run Rate” shows the size of annual EIP Share grants and is an indication of how fast the EIP Share reserve is being used. Run rate is defined as the total number of shares issued in a year, divided the number of the Issuer's Common Shares and Class B shares of STA Holdings, on a fully diluted basis. (3) 0.76% (4) Notes: (1) If the proposed increase in the number of EIP Shares is authorized, the Overhang percentage will increase to 3.94%. (2)Under the EIP, holders have the option to “put” shares awarded in a specific grant back to the Company, but only at the rate of up to one third of the shares per year, with the first one-third put right commencing one year following the grant. As the “put” right is similar to vesting provisions in restricted stock plans (as the holders have no ability to transfer the shares), the shares that are entitled to the put right have not been included in the numerator for purposes of the overhang and dilution calculations. (3) EIP Share awards are fully taxable at grant date. Under the EIP, a participant can elect to receive the “gross” share award by paying the estimated withholding taxes or a participant can elect to receive the “net” shares (estimated taxes are withheld in the form of shares by the Company, reducing the number of shares issued by that number of shares have a fair value equal to the tax withholding amount), or combinations of both. If a holder elects to receive the “net” shares, the shares that are retained by the Company for tax withholding purposes do not reduce the EIP Share reserve, resulting in longer life of the share reserve. For purposes of the Run Rate analysis, it was assumed that gross shares are granted when determining the size and expected life of its reserve.Dilution was calculated using “net” shares (after tax withholding) reflecting the actual EIP Shares issued and not vested. (4)This figure is the current (one year) Run Rate for the 2012 fiscal year. The three-year average Run Rate percentage, covering the 2010 through 2012 fiscal years, was computed at 0.73%. Based on the experience of the Company, the board of directors and Compensation Committees, and based further upon the advice and calculation of Towers Watson as to the Company's historical Run Rate, the board of directors and Compensation Committees currently anticipate that the 2,265,000 new shares issuable pursuant to the EIP will, if approved by the Shareholders, permit future grants of EIP Shares for the next three to four years, assuming the Company maintains an award size consistent with its 2012 fiscal year award. The board of directors and Compensation Committees continue to believe that the ability to grant EIP shares, in the form of full value shares, as part of compensation packages is extremely important to the Issuer’s strategy to align management's interests with those of the Shareholders and to attract and retain the needed talent to successfully execute its business strategy. Moreover, the compensation consultants retained by the Issuer have consistently advised that, given the Issuer's historically high dividend yield (and in contrast to EIP Shares), stock options would be less effective in supporting these objectives.The board of directors also has assessed and recognizes the need to strike a proper balance between an effective long-term compensation program for management employees that aligns their interests with those of Shareholders, and potential dilution caused by the ongoing granting of full value shares pursuant to the EIP. As a result, the Company seeks approval from the Shareholders to increase the number of Class B Series Three common shares issuable under the EIP by 2,265,000 shares. 6 Although there is no legal or regulatory requirement that the Issuer seek Shareholder approval of the increase in shares issuable under the EIP, the board of directors of STA Holdings and the Issuer has made the increase in shares issuable under the EIP conditional upon Shareholder approval at the Meeting in order to provide the Shareholders with an opportunity to participate in the enhancement of STA Holdings’ compensation programs and in recognition of the fact that the increase in the number of EIP Shares issuable under the EIP will be dilutive to Shareholders. As there are currently no EIP Shares that are available to be allocated, the directors believe that the proposed increase in the number of EIP Shares is extremely important. If the increase is not approved, the EIP will cease to be of benefit and the Issuer and the Company will not have a compensation plan with which to attract, retain and motivate existing and future employees, and align their goals with those of the Issuer and the Company. The text of the resolution authorizing the increase in the number of Class B Series Three common shares issuable under the existing Equity Incentive Plan is set forth in Schedule “A” to the Circular.To be effective, this resolution must be passed by a majority of the votes cast by Shareholders present in person or represented by proxy at the Meeting.The persons named in the enclosed form of proxy intend to vote at the Meeting in favour of this resolution, unless the Shareholder has specified in the form of proxy that his or her Shares are to be voted against the resolution. EXECUTIVE COMPENSATION Compensation Discussion and Analysis Objectives of the Issuer’s Compensation Program The Issuer’s executive compensation program is designed to achieve the following objectives: (a) Recruitment and Retention of High Quality Experienced Personnel The Issuer operates in markets in which personnel with the requisite skills and relevant industry experience have become more difficult to identify each year and the Issuer generally operates in smaller markets than its larger competitors. Accordingly, the board and the Compensation Committees believe that providing competitive compensation enables the Issuer to recruit and retain qualified executives and other personnel. A competitive base salary is essential for this purpose. Also, the board and the Compensation Committees believe that providing opportunities to earn increased levels of compensation based on performance further encourages the retention of the Issuer’s executives, while at the same time creating incentives for management to both generate growth opportunities and protect and increase the value of the Issuer. (b) Aligning Executives’ Interests with the Interests of the Issuer’s Shareholders By offering incentives that link a portion of the executives’ compensation to the Issuer’s performance, the board, and the Compensation Committees seek to balance both short-term and long-term interests of the Issuer’s shareholders. This is accomplished by using a variety of performance-based measures and payout periods which are described in greater detail below under the heading “Significant Elements of Executive Compensation”. (c) Reward Individual Results and Recognize Accomplishments In addition to incentives based on the Issuer’s performance, the board and the Compensation Committees believe it is important to reward the accomplishments of individuals which may not be solely reflected in objective financial performance measures. Accordingly, the Compensation Committees encourage that a portion of an executive’s bonus compensation be conditional on pre-established personal or qualitative goals for that individual. A discretionary bonus may be awarded to an executive for exceptional individual performance in unique circumstances. In relation to the Issuer’s unique business, qualitative goals may include, among other factors, financial management, effective assembly of a strong management organization, safety measures, cost management, or capital procurement and management. Other factors considered in respect of individual performance are discussed below under the heading “Factors Considered in Determining Compensation – Performance.” 7 Significant Elements of Executive Compensation The board of directors and the Compensation Committees seek to achieve and balance the objectives of the Issuer’s compensation program through the use of some or all of the following elements of compensation: (a) Base Salary When setting an executive’s base salary the Compensation Committees primarily consider the following: (i) Scope of responsibility; (ii) Performance; (iii) Skills and experience; and (iv) Compensation paid by comparable companies. The Compensation Committees do not, however, use a specific formula in setting an executive’s base salary and may consider a variety of factors, including those described below under the heading “Setting Executive Compensation – Factors Considered in Determining Compensation”. Base salary for the Issuer’s CEO is reviewed annually by the Compensation Committees, although at the present time it is circumscribed within his employment agreement. The base salaries of the other Named Executive Officers (as defined herein) are reviewed at least annually by the CEO, who consults with the Compensation Committees regarding changes. Additional information regarding base salaries paid to the Named Executive Officers during 2012 is set forth below under the headings “Compensation for Fiscal 2012 – Base Salary” and “Summary Compensation Table”. (b) Short-Term Incentive Plan The Issuer has, in conjunction with entering into employment agreements with certain of its executives, adopted a short-term cash bonus incentive plan (the “STIP”) in order to align the interests of the Issuer’s executives with the interests of the Issuer’s shareholders over the short-term. Payments under STIP awards are determined based upon the Issuer achieving certain short-term strategic, financial and/or operational targets. The CEO’s STIP awards are determined annually by the Compensation Committees and the STIP awards for other Named Executive Officers are determined annually by the CEO. For the 2012 fiscal year, the applicable performance measures utilized to determine awards to the CEO under the STIP are (i) year to year growth in revenue (determines 30% of the potential bonus), (ii) an annual earnings before interest, taxes, depreciation and amortization and operating lease expense (“EBITDA”) margin test (determines 25% of the potential bonus), (iii) an annual Return On Assets test (determines 25% of the potential bonus) and (iv) the achievement of agreed qualitative performance goals set by the Compensation Committees at the start of each fiscal year (determines 20% of the potential bonus). Mr. Gallagher’s STIP is incorporated into his employment contract and further details regarding the STIP are provided below under the heading “Employment Agreements with Named Executive Officers”. For the 2012 fiscal year, the applicable performance measures utilized to determine awards under the STIP for the other Named Executive Officers are the Issuer’s performance against its financial plan, and other achievement targets as determined in the discretion of the Issuer’s CEO. The Issuer calculates the STIP for the Named Executive Officers other than the CEO primarily by measuring the extent to which the Issuer has substantially achieved its annual financial plan set at the beginning of a fiscal year. The CEO may also consider other qualitative factors in arriving at the final STIP award to be granted to the other Named Executive Officers. The CEO liaises with the Compensation Committees contemporaneously with the finalization of these bonus awards. Additional information regarding amounts paid to the Named Executive Officers under STIP awards for fiscal 2012 is set forth below under the headings “Compensation for Fiscal 2012 – Short-Term Incentive Plan” and “Summary Compensation Table”. (c) Long-Term Incentive Plan The Issuer has implemented the EIP, which provides for the issuance of EIP Shares of STA Holdings, a subsidiary of the Issuer. The EIP acts as the long-term incentive plan (the “LTIP”) for the Issuer. 8 On November 10, 2005, upon the recommendation of compensation consultants Watson Wyatt Worldwide and the CNCG Committee, the board of directors of STA Holdings adopted the EIP in order to (a) align the interests of selected employees and officers of STA Holdings and its affiliates (including the Issuer) with the long-term interests of the holders of IPSs and Common Shares, (b) optimize the profitability and growth of STA Holdings and its affiliates (including the Issuer) through incentives that are consistent with the Issuer’s goals, (c) provide participants with an incentive to achieve excellence in individual performance over the long-term, and (d) promote teamwork among the Issuer’s employees and senior management. The Issuer believes that the issuance of EIP Shares to selected employees and officers will create incentives to grow the Issuer’s share price over the long-term. An initial allotment of 717,747 Class B Series Two common shares of STA Holdings was authorized and made available for issuance under the EIP and such shares were issued over a three-year period. The Shareholders approved the EIP at the annual and special meeting of the Issuer on December 8, 2005. An additional allotment of 1,446,hares was authorized and made available for issuance under the EIP in November, 2008. The Shareholders approved the additional allotment of 1,446,hares for the EIP at the annual and special meeting of the Issuer on November 13, 2008. Those shares were issued over a four year period to existing employees and management, and newly hired key employees. On March 5, 2010, STA Holdings amended its Certificate of Incorporation in order to differentiate those Class B common shares issued pursuant to the EIP while the Issuer was under the IPS structure from those to be issued subsequent to the end of the IPS structure. The amendment to the STA Holdings Certificate of Incorporation split the authorized Class B Series Two common shares into Class B Series Two common shares, which were issued pursuant to the EIP during the period the IPS structure was in place, and Class B Series Three common shares, which thereafter would be utilized for all future grants under the EIP. The holders of the Class B Series Three common shares are entitled to receive dividends, as and when declared by the board of directors of STA Holdings, approximately equivalent to the dividends received by the holders of the Class A common shares. Pursuant to the liquidity provisions of the EIP, the holders of Class B Series Three common shares have the option to “put” up to one third of the shares awarded each year back to the Company, commencing one year following the grant. Pursuant to the EIP, the board of directors of STA Holdings may from time to time, usually on an annual basis, ratify grants to employees of EIP Shares, as recommended by the CEO of the Issuer and approved by the CNCG Committee. These grants of EIP Shares are subject to forfeiture and are non-transferable if the participant does not satisfy certain conditions included in the applicable award agreement. The EIP also provides for the issuance to participants of securities of STA Holdings other than EIP Shares, including options, stock appreciation rights, performance units, performance shares, deferred stock, dividend equivalents and other stock-based awards (which, together with the EIP Shares, are collectively referred to as “Awards”). No such Awards, other than the grants of EIP Shares, have been approved, proposed or made to date. 9 The foregoing summary of the EIP is qualified in its entirety by the specific language of the EIP and supporting documents, copies of which are available to any Shareholder upon request to the Corporate Secretary of the Issuer. The Issuer currently holds a 99% voting interest in STA Holdings through its ownership of the Class A common Shares of STA Holdings. The remaining 1% votinginterest in STA Holdings, represented entirely by the EIP Shares, are the EIP Shares currently allocated or granted. The EIP Shares that are Class B Series Two common shares receive a dividend, approximately equivalent to the dividends received by the holders of the Class A common shares, and also have the right to fixed monthly cumulative preferential cash dividends, as well as to a preferential liquidation amount of Cdn. $3.847 per share, to be paid before any amount is paid or distributed to holders of any other junior class of shares of STA Holdings (including the Class A common shares held by the Issuer). The EIP Shares that are Class B Series Three common shares receive a discretionary dividend, approximately equivalent to the dividends received by the holders of the Class A common shares. A complete description of the authorized and issued capital of STA Holdings and the rights and attributes of the Class A common shares, EIP Shares and other share classes, is set out at pages 25 to 28 of the AIF. The EIP Shares also benefit from the “tag-along” rights and rights to “put” shares back to STA Holdings after a hold period, all of which are in accordance with the terms of the standard EIP Award Agreement issued with each grant.A description of these contractual provisions is set out at pages 27 and 28 of the AIF. Awards under the EIP (other than that granted to the CEO) are recommended by the CEO of the Issuer and ratified by the CNCG Committee. These awards aregranted in consultation with the Compensation Committees, on an annual basis, to senior executives and employees who the Compensation Committees believe are in a position to contribute to the growth, development and long-term financial success of the Issuer. The criteria used by the Compensation Committees to determine the number of EIP Shares allocated to executives, and the terms thereof, are: (i) primarily, performance - both the financial performance of the Issuer and the individual's personal performance of duties over the previous fiscal period; (ii) scope of responsibility; (iii) skills; (iv) experience; (v) existing contractual requirements; and (vi) the degree to which the Compensation Committees believe the EIP grants may provide an incentive to the particular individual. In cases other than the CEO, these factors are weighed based upon advice and recommendations from the CEO and other senior managers. Each EIP award provides for a specified number of EIP Shares to be allocated to the executive. Each EIP share award is fully taxable at grant date, leading to the Company's EIP plan having both 'gross' and 'net' share features. A participant can elect to receive either the full gross share award by paying the estimated withholding taxes, or a participant can receive the 'net' shares (estimated taxes are withheld, in the form of shares, by the Company reducing the number of shares issued by that number of shares having a fair value equal to the tax withholding amount), or combinations of both. If an employee elects to receive the “net” share feature, the EIP share reserve is replenished by the shares that would otherwise have been issued to such employee, resulting in longer life of the share reserve. The EIP, as it relates specifically to each Named Executive Officer, is described in more detail below under the heading “Employment Agreements with Named Executive Officers”. (d) Discretionary Bonuses The board of directors, the CNCG Committee and the Compensation Committee have discretionary authority to award an annual cash bonus that is separate from the STIP in order to reward exceptional individual results and accomplishments in extraordinary situations. For persons other than the Named Executive Officers, the CEO has discretionary authority to award an annual cash bonus in order to reward exceptional individual results and accomplishments in these situations. No such discretionary extraordinary bonuses were paid to any of the Named Executive Officers in fiscal 2012. See “Compensation for Fiscal 2012 – Discretionary Bonus”. (e) Other Benefits Certain other benefits and perquisites are provided to the Issuer’s executives that may include, among other things, those described below under the heading “Summary Compensation Table – Employment Agreements with Named Executive Officers”. Additional information regarding the other benefits and perquisites paid to certain Named Executive Officers in 2012, as well as the terms of their respective employment agreements, is provided below under the headings “Summary Compensation Table” and “Employment Agreements with Named Executive Officers”. Setting Executive Compensation (a) Role of and Composition of the Compensation Committees The CNCG Committee and the Compensation Committee are each composed entirely of directors who are “independent”, as defined under Multilateral Instrument 52-110 – Audit Committee (“MI 52-110”). The CNCG Committee is responsible to, among other things: · Approve, determine and/or make recommendations to the board concerning the principal elements of executive compensation for the CEO; · Review the principal elements of executive compensation for the Named Executive Officers (other than the CEO), as such elements are recommended by the CEO; · Recommend to the board to whom participation in the LTIP should be made available and, if so, the terms of such participation; 10 · Assess the need for and, if determined advisable, appoint any compensation consultant or advisor to the CNCG Committee to assist in the evaluation of director, CEO or senior executive compensation; · Review and recommend to the board of directors, from time to time and at least annually, the remuneration to be paid by the Issuer to directors; · Assess the performance of the CEO against objectives developed by the board of directors and report to the directors; · At least annually, review and approve corporate goals and objectives relevant to CEO compensation, evaluate the CEO’s performance in light of those goals and objectives and recommend to the board of directors, the CEO’s compensation levels based on this evaluation; and · Prepare and recommend to the board of directors for approval, all reporting of executive compensation as required by public disclosure requirements. As at June 30, 2012, the CNCG Committee of the Issuer consisted of four directors of the Issuer: Senator Gerstein (committee chairman), Mr. Needler, Mr. Scopelliti and Ms. Palombo. The Compensation Committee is a committee of STA Holdings formed by the board of STA Holdings, with approval of the board of the Issuer, and consists of 2 of the 3 directors of STA Holdings, Mr. Scopelliti(committee chairman) and Ms. Palombo, each of whom is also a member of the CNCG Committee.The Compensation Committee reports to, and takes direction from, the CNCG Committee and the entire board of the Issuer as to its activities. Additional information regarding the skills, experience and responsibilities of the CompensationCommittee and its members is set forth below. Each of the Compensation Committee members have direct experience that is relevant to his or her responsibilities in executive compensation with the Issuer: Mr. Scopelliti has over 20 years of experience as a principal investor in the private equity and debt markets. Currently, as a Principal of GarMark Partners, in Stamford, Connecticut, and as a Director of Nudo Products, Inc. and Athena Wellness Brands LLC., Mr. Scopelliti has extensive experience and dealings in executive management employment terms and senior compensation issues. Prior positions as Managing Director at PCG Asset Management, head of Private Equity for the State of Connecticut Pension Plan, Vice Chairman of the Institutional Limited Partners Association (ILPA), Principal of USBX Advisory Services, Managing Director with CIBC World Markets, head of ING’s New York Merchant Banking Group, and Portfolio Manager and analyst at Heller Financial and the Morgan Guaranty Trust Company, respectively, provided additional exposure to terms and conditions arrived at with management teams of portfolio companies, borrowers and other investments. Mr. Scopelliti holds a Bachelors of Business Administration in Finance from Pace University in New York, which program included curriculum which included manpower, human capital and financial compensation issues. Ms. Palombo isSenior Vice President, Human Resources - Canadian Banking, Auto Finance and Credit Cards with TD Bank Group, and was previously Senior Vice President, Corporate Human Resources of CanWest Global Communications Corporation, where she worked with the Human Resources Committees for the CanWest businesses. Ms. Palombo’s expertise and experience has consistently centred around general executive management which includes executive compensation and incentive plans, employment contracts, labour policies and practices, as well as corporate restructuring, and acquisition integration. Prior to joining CanWest, Ms. Palombo held various executive positions in the areas of Human Resources, Legal and Corporate Services with Husky Injection Molding Systems, Canada Life Financial Services, Westcoast Energy/Union Gas and Bombardier Aerospace, and served as General Counseland Corporate Secretary at Union Gas. She also practiced law in Toronto, in the areas of Employment, Labour Relations and Corporate Law.As such, Ms. Palombo has had a broad exposure to executive compensation issues, and employment terms and conditions, and negotiated with managers and executive teams of various companies in diverse industries. Ms. Palombo holds a LLB from Osgoode Hall Law School in Toronto and a B.A. in Psychology from York University. She serves as a director on the Board of Directors of EnerCare Inc., a company listed on the TSX, the Osgoode Hall Law School Alumni Association and the Norshield Investors Advisory Group (NIAG). She previously served as a director on the Board of Directors of the Canadian College of Naturopathic Medicine for six years and was a member of the Audit Committee, the Administrative Affairs Committee and the Board Development Committee. Ms. Palombo is a member of the Council of National Human Resource Executives, Institute of Corporate Directors, Conference Board of Canada, the Law Society of Upper Canada, The Canadian Bar Association, the Women's Law Association and the Women's Executive Network. 11 The above skills and experience possessed by the Compensation Committee members enable the committee to make decisions on the suitability of the Company’s compensation policies and practices. In connection with the proposed increase of the number of EIP Shares issuable under the EIP as described in this Circular, the Compensation Committee sought the assistance of the compensation consulting firm of Towers Watson. Towers Watson was retained in June of 2012. The mandate of Towers Watson consisted of reviewing the LTIP compensation of the Issuer and assisting the board of directors in determining what size of an increase in the number of shares issuable under the EIP would be appropriate and reasonable, including examining the rates of overhang, dilution and run rate for its EIP program, both before and after the proposed increase in the EIP Shares issuable under the EIP.This included a detailed review by Towers Watson of equity programs at a peer group of 23 similar companies, by size and industry. Towers Watson has not provided any other services to the Company, or to its affiliated or subsidiary entities, or to any of its directors or members of management, other than the above compensation services provided in regard to the proposed increase of EIP Shares issuable under the EIP as described in this Circular. The tables below set forth the aggregate fees billed by each consultant or advisor, or any of its affiliates, in each of the two most recently completed financial years, for services related to determining compensation for any of the Issuer’s directors and executive officers. For a detailed description of the mandate of these consultants and dates on which they were retained, see “Matters to be Considered at the Meeting – Special Business - Increase in Shares Issuable Under STA Holdings’ Equity Incentive Plan” and “- Factors Considered in Determining Compensation”. Executive Compensation Related Fees - Hugessen Consulting Group 2011 Fiscal Year: (retained September 22, 2010): $29,680 2012 Fiscal Year: (retained June 29, 2011): $1,749 Executive Compensation Related Fees - Towers Watson 2011 Fiscal Year: NIL 2012 Fiscal Year (retained June 28, 2012, invoiced in September, 2012): $26,750 No other fees were billed for other services provided by the above-named consultants or any of their affiliates in the periods described above. (b) Factors Considered in Determining Compensation In reviewing the principal elements of executive compensation for the CEO and the other Named Executive Officers the Compensation Committees determine the total potential amount of compensation that could be awarded for a particular year, by considering, among other things, the factors set forth below. However, the Compensation Committees do not apply a mathematical formula in considering these factors and the weight to be assigned to each factor may vary from year to year.Information regarding how the Compensation Committees allocate total potential compensation among the elements of the Issuer’s compensation program is set forth below under the heading “Allocating Total Compensation Among the Elements of the Issuer’s Compensation Program”. The Compensation Committees consider the following factors in determining total compensation of Named Executive Officers: · Scope of Responsibility. The Compensation Committees attempt to ensure that compensation is at a level commensurate with the scope of the executive’s responsibility. In general, the greater the scope of an executive’s responsibility, the greater the total compensation that will be awarded to the executive. A Named Executive Officer will be compensated for performing additional duties that are outside the purview of that executive’s normal duties. 12 · Performance. The board and the Compensation Committees believe that key factors in determining the amount of an executive’s compensation are the Issuer’s financial and operational performance and the executive’s individual performance. The board’s assessment of the Issuer’s performance is primarily focused on objective factors. For example, awards under the STIP are generally based on quantitative factors, such as achievement of the Issuer’s financial plan, or incremental growth in revenue and/or earnings. Other objective measures of the Issuer’s performance may include profitability, safety, or other operational measures. Conversely, portions of compensation tied to individual performance are primarily assessed based on subjective measures of performance. For example, a portion of the CEO’s bonus is based on subjective assessments of that executive’s leadership qualities, individual initiatives, team-building efforts, capital raising efforts and contribution to the Issuer’s overall performance. Additional information regarding the relationship between the historical performance of the Issuer’s Common Shares and the Issuer’s compensation to executives is set forth below under the heading “Performance Graph”. · Skills and Experience. One of the objectives of the Issuer’s compensation program is to attract and retain highly qualified and experienced executives. In general, the greater the level of skill and experience of an executive, the greater the total compensation that will be awarded to that executive. · Compensation Levels at Comparable Companies. From time to time, the Compensation Committees may compare compensation paid to the Issuer’s executives to the compensation paid to executives at other similarly situated companies.For example,in 2005, the compensation consulting firm of Watson Wyatt Worldwide assisted the board in assessing executive compensation for the CEO and other senior officers, following the Issuer’s initial public offering. This included a review of executive compensation at trucking transportation companies and other public issuers of a similar size in both Canada and the United States. Also, in advance of the implementation of the additional allotment of 1,446,hares for the EIP in November, 2008, the Compensation Committee sought the assistance of the compensation consulting firm of Towers Perrin, Toronto, who reviewed the LTIP compensation of the Issuer as compared to other public issuers and assisted the Issuer in exploring LTIP alternatives. In 2010, the compensation consulting firm of Hugessen Consulting assisted the board in assessing executive compensation for the CEO in conjunction with renewing his Employment Agreement beyond fiscal 2011. This included a detailed review by Hugessen of executive compensation at a comparator group of twelve other similarly sized public issuers (six from Canada and six from the United States), and almost exclusively transportation companies. The comparator group consisted of the following twelve public issuers: Forward Air Corp. Marten Transport Ltd. Marsulex Inc. Algoma Central Corp. Contrans Group Inc. Celadon Group Inc. Exchange Income Corporation International Shipholding Corp. Canadian Helicopters Income Fund USA Trucking Inc. Logistec Corp. P.A.M. Transportation Services, Inc. The group was selected as comparators due to the similarities in industry focus, and the fact that the average market cap of the twelve issuers in the comparator group was US$295 million. · Recommendations of Management. Although the CNCG Committee may, in its discretion, make recommendations to the board regarding compensation to be paid to the Issuer’s executives (other than the CEO), the Compensation Committees believe that the CEO provides the most integral input in advising on recommended levels of compensation for the Issuer’s Named Executive Officers (other than the CEO) because he is best-positioned to assess their individual performance and contribution to the Issuer’s overall performance. In monitoring overall compensation, the decisions of the CEO regarding the compensation of the Issuer’s Named Executive Officers (other than the CEO) are reviewed by the CEO with the CNCG Committee and relevant information is provided by the CEO as is warranted in each case. 13 · Other Resources. As noted above, from time to time the Issuer has retained a compensation consultant to review, evaluate and provide recommendations concerning executive compensation arrangements. In 2005, the compensation consulting firm of Watson Wyatt Worldwide assisted the board in assessing and setting executive compensation for the CEO following the Issuer’s initial public offering. In fiscal 2008 and fiscal 2009, the Compensation Committee sought the assistance of the compensation consulting firm of Towers Perrin, Toronto, who reviewed the LTIP compensation of the Issuer as compared to other public issuers, and assisted the Issuer in exploring LTIP alternatives. In 2010, the compensation consulting firm of Hugessen Consulting assisted the board in assessing executive compensation for the CEO in conjunction with his Employment Agreement renewal. Finally, in advance of the request to Shareholders in this Circular for approval of the increase of the number of EIP Shares issuable under the EIP, the Compensation Committee sought the assistance of the compensation consulting firm of Towers Watson, Toronto, who reviewed the LTIP compensation of the Issuer as compared to 23 other similar companies and assisted the Issuer in determining that the request to increase the shares issuable under the EIP is in line with market practices.The peer group consisted of the following companies: Ace Aviation Holdings Inc. Air Canada Algoma Central Corporation Canadian Helicopters Group Inc. Canadian National Railway Company Canadian Pacific Railway Limited Cargojet Inc. Celadon Group Inc. Chorus Aviation Inc. Clarke Inc. Contrans Group Inc. Discovery Air Inc. Exchange Income Corporation Forward Air Corp. International Shipholding Corp. Logistec Corporation Marten Transport Ltd. P.A.M. Transportation Services, Inc. TransForce Inc. Trimac Transportation Ltd. USA Trucking Inc. Vitran Corporation Inc. WestJet Airlines Ltd. (c) Allocating Total Compensation Among the Elements of the Issuer’s Compensation Program In allocating total compensation among each element of the Issuer’s compensation program, the Compensation Committees will consider a variety of factors, including the total compensation to be awarded to an executive, an executive’s existing contractual arrangements, and the Compensation Committees’ views regarding the relative importance of the objectives listed above with respect to any particular fiscal year. The following is a description and explanation of the amount of each element of compensation awarded to the Issuer’s Named Executive Officers, as defined below under the heading “Summary Compensation Table”. Base Salary In 2012, base salaries for each of the Named Executive Officers were based on the salaries contained in their respective employment agreements. These salaries, and the other terms of the employment agreements, were developed through negotiation with each Named Executive Officer and based on a consideration of the factors described above under the heading “Setting Executive Compensation – Factors Considered in Determining Compensation.” Additional information regarding the base salaries for the Named Executive Officers in 2012, and the terms of their respective employment agreements, are set forth below under the heading “Summary Compensation Table”. 14 Short-Term Incentive Plan Awards under the STIP were paid to certain executives of the Issuer in fiscal 2012 in respect of fiscal 2011. In arriving at the STIP award for the CEO of the Issuer, the applicable performance measures and results weighed by the Compensation Committees were: (i) the significant year to year growth in revenue enjoyed by the Issuer from fiscal 2010 to fiscal 2011 (which determined 40% of the potential bonus), (ii) the Issuer exceeding the percentage hurdles set in the annual EBITDA margin test (which determined 30% of the potential bonus), (iii) the Issuer exceeding the percentage hurdles set in the annual Return On Assets test (which determined 10% of the potential bonus), and (iv) achievement by the CEO of the agreed qualitative performance goals set by the Compensation Committees at the start of the fiscal year (which determined the balance of the bonus). Mr. Gallagher’s STIP is incorporated into his employment contract and further details regarding the STIP and related performance measures are provided below under the heading “Employment Agreements with Named Executive Officers”. The applicable performance measure and results weighed in arriving at the awards for the other Named Executive Officers was primarily the extent to which the Issuer had substantially achieved its annual financial planset at the beginning of the fiscal year.The specific allocations of STIP awards to each of the Named Executive Officers is set forth below under the heading “Summary Compensation Table”. Long Term Incentive Plan Awards under the LTIP were made to certain executives of the Issuer during fiscal 2012, by way of grants of EIP Shares made between July 1, 2011 and January 2, 2012. The criteria used by the Compensation Committees to determine the number of EIP Shares allocated to the executives, and the terms thereof, were: (i) scope of responsibility; (ii) performance; (iii) skills; (iv) experience, (v) existing contractual requirements; and (vi) the degree to which the Compensation Committees believed the EIP grants would provide an incentive to the particular individual. In cases other than the CEO, the above factors were weighed based upon advice and recommendations from the CEO. Information regarding grant awards made during fiscal 2012 to the Named Executive Officers is set forth below under the heading “Incentive Plan Awards – Value Vested or Earned During the Year”. Information regarding the value of awards granted under the EIP that were unvested as of June 30, 2012 is set forth below under the heading “Incentive Plan Awards – Outstanding Share-Based Awards”. Discretionary Bonuses There were no discretionary bonuses awarded in respect of fiscal 2012 because the Compensation Committees determined that the payments under the 2012 STIP awards and the LTIP awards were sufficient to adequately compensate the Named Executive Officers for their individual performance. Other Benefits Certain perquisites were provided to the Company’s executives in fiscal 2012 including car allowances, paid life insurance, medical insurance and club memberships. Additional information regarding the perquisites paid to certain Named Executive Officers in 2012, as well as the terms of their respective employment agreements, is provided below under the headings “Summary Compensation Table” and “Employment Agreements with Named Executive Officers”. Risks Associated with Compensation Policies and Practices In setting the Issuer’s compensation policies and practices, the CNCG Committee considers and assesses, as necessary, risks relating to compensation to such policies and practices. To date, given the size and nature of the Issuer and its management group, and given the lack of complexity of the Issuer’s compensation arrangements, the board of directors and the CNCG Committee do not believe that the Issuer’s compensation practices would encourage a Named Executive Officer to take inappropriate or excessive risks and no particular risks have been identified as arising from the Issuer’s compensation practices that are reasonably likely to have a material adverse effect on the Issuer. 15 Hedging of Equity-Based Compensation The Issuer does not currently have a policy whereby executive officers or directors are prohibited from purchasing financial instruments that are designed to hedge their equity-based compensation award or the value of the securities of the Issuer. To the Issuer’s knowledge, none of its Named Executive Officers or directors have engaged in such activities. Performance Graph The following graph demonstrates the total cumulative return to common Shareholders for $100 invested in Common Shares of the Issuer (assuming the reinvestment of dividends), and compares it with the total cumulative return of the S&P/TSX Composite Index for the period from June 30, 2007 to June 30, 2012. As described above, the Issuer’s financialperformance is an important factor in determining the amount of total compensation to be awarded to the Issuer’s executives. This is primarily achieved through the STIP and the LTIP, which are largely based upon the achievement of specific objective performance factors. Accordingly, the Issuer expects that payments under the STIP and LTIP should, over time, correlate with total shareholder return. Additional information regarding the STIP and the LTIP are set forth above under the heading “Significant Elements of Executive Compensation”. Additional information regarding how the Compensation Committees consider the Issuer’s financial, market and operational performance in determining executive compensation is set forth above under the heading “Setting Executive Compensation”. 16 Summary Compensation Table The following table sets forth the compensation for the 2010, 2011 and 2012 fiscal years awarded to, earned by, paid to, or payable to the CEO, the Issuer’s Chief Financial Officer, and each of the Issuer’s next most highly compensated executive officers (other than the CEO and the Chief Financial Officer) whose total compensation for fiscal 2012 was, individually, more than Cdn$150,000, as determined in accordance with applicable securities regulations (collectively, the “Named Executive Officers”). 17 SUMMARY COMPENSATION TABLE Name and Principal Position of Named Executive Officer Year Salary (US$) Share-based awards (US$)(1) Annual (Non-Equity) incentive plans (US$)(2) Pension value (US$)(3) All other compensation (US$)(4) Total compensation (US$)(5) Denis Gallagher, Chief Executive Officer of the Issuer Patrick Walker, Executive Vice President and Chief Financial Officer of the Issuer 0 Patrick Vaughan, Chief Operating Officer of the Issuer John DiMaiolo, Chief Accounting Officer of the Issuer Notes: 1. Represents the estimated value, as at the date granted, of EIP Shares granted to the Named Executive Officer, in the fiscal year noted, pursuant to the EIP. During the 2012 fiscal year, 182,470, 65,000, 40,000 and 10,000 EIP shares were issued to Messrs. Gallagher, Walker, Vaughan and DiMaiolo, respectively. For a description of the EIP, see “Executive Compensation –Significant Elements of Compensation – Long Term Incentive Plan”. 2. Represents payments of STIP awards for the previous fiscal year (that were paid in the fiscal year indicated). Information regarding how the amount of payments under the STIP awards were determined is set forth above under the heading “Compensation for Fiscal 2012”. See also “Incentive Plan Awards – Value Vested or Earned During the Year” below. 3. The Named Executive Officers do not have any defined contribution plans or pension plans. 4. Represents compensation paid to Named Executive Officer not properly categorized as salary or bonus, and includes car allowances, club memberships and life insurance and medical/dental coverage or costs paid by the Issuer and car allowances. Of the $69,972 of All Other Compensation paid to Mr. Gallagher, $20,800 represents medical/dental coverage or costs. This column omits perquisites (including property or other personal benefits) of Mr. Walker as they are in the aggregate worth less than Cdn$50,000 or 10% of the Named Executive Officer’s total salary in the applicable fiscal year. 5. Represents the sum of all amounts included in the other columns of the Summary Compensation Table. 6. Represents the compensation of Mr. Vaughan commencing upon the start of his employment on January 5, 2011 through June 30, 2011. Employment Agreements with Named Executive Officers Each of the Named Executive Officers has entered into an employment agreement with the Issuer or STA. The following is a summary of certain terms of the employment agreements that are related to each executive’s compensation. Certain additional terms of these employment agreements are described below under “Termination and Change of Control Benefits”. These descriptions do not include all of the significant terms of such employment agreements. (a) Employment Agreement with Mr. Gallagher Prior to the end of the 2011 fiscal year, the board of directors approved an amended and restated employment agreement with Mr. Gallagher, dated as of July 1, 2011,which extended his previous agreement for an additional three year term commencing on that date. The amended employment agreement provides for a base salary of US$500,000 per annum (the "Base Salary") for each of the three years of the term. At the commencement of each year of the three years of the term, Mr. Gallagher may elect to receive up to 60 per cent of his base salary in the form of EIP Shares issued at the then-market value of the shares. 18 The employment agreement with Mr. Gallagher also provides for an annual bonus (the "Annual Bonus"), computation of which is tied to various annual performance goals. Mr. Gallagher's performance with respect to each component of the plan is assessed by reference to the levels of performance set forth below: a) Level I or “threshold performance goals”, established to be reflective of minimum acceptable performance; b) Level II or “target performance goals”, established to be reflective of good performance; c) Level III or “outstanding performance goals”, established to be reflective of outstanding performance, well in excess of target; and d) Level "III-plus", or “exemplary performance”. The specific quantitative performance goals, and related financial targets, are set annually by the Compensation Committees in consultation with the Chair of the Audit Committee. The qualitative goals are based on subjective assessments, and are set annually by the Compensation Committees in consultation with the CEO. FY2013 Bonus Goals The goals, performance measures, financial targets and award levels have been set by the Compensation Committees for fiscal 2013, and they are as follows: (i)EBITDA Margin Test: an annual earnings before interest, taxes, depreciation and amortization and operating lease expense (“EBITDA”) margin test for the school bus operations. This test will determine 20% of the potential bonus.The EBITDA margin goal was established as follows: · Level I or “threshold performance” was set at the EBITDA margin level of 17.5%; · Level II or “target performance” was set at the EBITDA margin level of 18%; · Level III or “outstanding performance” was set at the EBITDA margin level of 18.4%; · Level "III-plus" was set at the EBITDA margin level of 18.8% or more. (ii)Payout Ratio Test: a test based on the amount of the Company's gross cash flow that is paid out of the Company in fiscal 2013. This test will exclude extraordinary items (as determined by the Compensation Committees) and will determine 20% of the potential bonus. The payout ratio goal was established as follows: · Level I or “threshold performance” was set at the payout ratio level of 86.5%; · Level II or “target performance” was set at the payout ratio level of 83.5%; · Level III or “outstanding performance” was set at the payout ratio level of 80.5%; · Level "III-plus" was set at the payout ratio level of 77.5% or less. (iii)ROA Test: an annual Return On Assets test for the school bus operations. This test will determine 20% of the potential bonus. The ROA goal was established as follows: · Level I or “threshold performance” was set at the ROA level of 2.3%; · Level II or “target performance” was set at the ROA level of 2.5%; · Level III or “outstanding performance” was set at the ROA level of 2.8%; 19 · Level "III-plus" was set at the ROA level of 3.4% or more; (iv)EBITDA Dollars Test: a test based on annual growth in the Company's EBITDA from fiscal year 2012 to fiscal year 2013. This test will be on a same-store sales basis, excluding acquisitions, and will determine 15% of the potential bonus. The EBITDA growth goal was established as follows: · Level I or “threshold performance” was set at the EBITDA growth level of 5%; · Level II or “target performance” was set at the EBITDA growth level of8.1%; · Level III or “outstanding performance” was set at the EBITDA growth level of 11.8%; · Level "III-plus" was set at the EBITDA growth level of 17.4% or more. (v)Revenue Test: a test based on annual growth in the Company's gross school bus revenue from fiscal year 2012 to fiscal year 2013. This test will determine 15% of the potential bonus. The gross revenue growth goal was established as follows: · Level I or “threshold performance” was set at the gross revenue growth level of 5%; · Level II or “target performance” was set at the gross revenue growth level of8.8%; · Level III or “outstanding performance” was set at the gross revenue growth level of 12.8%; · Level "III-plus" was set at the gross revenue growth level of 18.8% or more; and (vi)Qualitative Goals: the achievement of certain agreed qualitative personal performance goals, set by the Compensation Committees at the start of each fiscal year, which generally center around qualitative factors, such as operations, safety and strategy objectives of the Issuer. Performance against this set of goals will determine 10% of the potential bonus. FY2012 Bonus Goals The goals, performance measures, financial targets and award levels that were set by the Compensation Committees for fiscal 2012 were are as follows: (i)Revenue Test: a test based on annual growth in the Company's gross school bus revenue from fiscal year 2011 to fiscal year 2012. This test determined 30% of the potential bonus. The gross revenue growth goal was established as follows: · Level I or “threshold performance” was set at the gross revenue growth level of 6.5%; · Level II or “target performance” was set at the gross revenue growth level of9.5%; · Level III or “outstanding performance” was set at a gross revenue growth level of 14%; · Level "III-plus" was set at a gross revenue growth level of 20% or more. (ii)EBITDA Margin Test: an annual earnings before interest, taxes, depreciation and amortization and operating lease expense (“EBITDA”) margin test for the school bus operations. This test determined 25% of the potential bonus.The EBITDA margin goal was established as follows: · Level I or “threshold performance” was set at the EBITDA margin level of 18.1%; · Level II or “target performance” was set at the EBITDA margin level of 18.6%; · Level III or “outstanding performance” was set at the EBITDA margin level of 19%; · Level "III-plus" was set at the EBITDA margin level of 19.4% or more. 20 (iii)ROA Test: an annual Return On Assets test for the school bus operations. This test determined 25% of the potential bonus. The ROA goal was established as follows: · Level I or “threshold performance” was set at the ROA level of 2.9%; · Level II or “target performance” was set at the ROA level of 3.1%; · Level III or “outstanding performance” was set at the ROA level of 3.3%; · Level "III-plus" was set at the ROA level of 4% or more; and (iv)Qualitative Goals: the achievement of certain agreed qualitative personal performance goals, set by the Compensation Committees at the start of each fiscal year, which generally center around qualitative factors, such as operations, safety and strategy objectives of the Issuer. Performance against this set of goals determined 20% of the potential bonus. If the Compensation Committees determine that Mr. Gallagher has achieved the same level of performance with respect to each component, Mr. Gallagher shall be paid the Annual Bonus as follows: i) Level I performance with respect to each component shall entitle Mr. Gallagher to an Annual Bonus equal to 35% of Base Salary; ii) Level II performance with respect to each component shall entitle Mr. Gallagher to an Annual Bonus equal to 75% of Base Salary; iii) Level III performance with respect to each component shall entitle Mr. Gallagher to an Annual Bonus equal to 100% of Base Salary; and iv) Level "III-plus" performance with respect to each component shall entitle Mr. Gallagher to the Maximum Annual Bonus equal of 150% of Base Salary. To the extent the Compensation Committees determine that Mr. Gallagher has attained a different level of performance with respect to one or more components, Mr. Gallagher is entitled to an Annual Bonus equal to the weighted average of Mr. Gallagher’s performance level applicable to each component. If the Compensation Committees determine that Mr. Gallagher has not achieved his threshold performance (Level I) goals with respect to any component, no Annual Bonus is payable to Mr. Gallagher as to such component; however, an Annual Bonus will be paid on a pro-rated basis to the extent Mr. Gallagher achieves threshold or greater performance with respect to the remaining components. By virtue of re-setting the financial targets and specific performance measures each year, the Compensation Committees and board of directors can exercise discretion to increase or decrease performance-based compensation. Pursuant to his employment agreement, US$500,000 of EIP Shares are to be granted to Mr. Gallagher at the commencement of each of the 2012, 2013 and 2014 fiscal years. Other benefits under Mr. Gallagher’s employment agreement include a car allowance of US$1,000 per month, car expenses, an amount for dues for club membership and paid life, disability and medical insurance. Mr. Gallagher is bound by non-competition and non-solicitation covenants in favour of STA and STA Holdings, which are applicable for a period of three years following termination of his employment for whatever reason, and which provide for cessation and recovery and recoupment of severance payments, incentive stock granted, and any other equity value received under the employment agreement in the event of a wilful or intentional breach of these covenants. Mr. Gallagher’s agreement provides that he is entitled to severance payments, payable over a 36 month period, equal to three times his annual base salary in effect at the time and three times his largest annual bonus payment received during the three years prior to the year his employment is terminated, if the termination is (i) by STA without Cause as defined therein, (ii) on the expiration date of the agreement due to STA’s failure to renew or (iii) by Mr. Gallagher for “Good Reason” as defined therein. If any such termination occurs within 24 months after a “Sale of the Company”, as defined therein, the agreement provides that the severance payments shall be paid in a lump sum instead of instalments. 21 (b) Employment Agreement with Mr. Walker The employment agreement with Mr. Walker, effective July 1, 2008, whereby he is employed as the Chief Financial Officer and Executive Vice President of the Issuer and its subsidiaries, provides for a base salary of US$375,000 per annum effective July 1, 2008, which salary is to be reviewed no less than annually and increased by 5% per year. The employment agreement with Mr. Walker provides for an annual bonus that could amount to a maximum of 50% of his base salary, contingent upon the Issuer meeting its objectives for the year that are to be determined at the start of the year by the CEO of the Issuer in his reasonable discretion. Other benefits under Mr. Walker’s employment agreement include a car allowance of US$1,000 per month and paid life and disability insurance. Mr. Walker’s employment agreement provides that he is entitled to severance payments, payable over a 24 month period, equal to two times his annual base salary in effect at the time and two times his average annual bonus payment received during the three years prior to the year his employment is terminated, if the termination is (i) by STA without Cause as defined therein, (ii) on the expiration date of the agreement due to STA’s failure to renew; or (iii) by Mr. Walker for “Good Reason” as defined therein. If any such termination is by STA within 12 months after a “Change of Control”, as defined therein, the agreement provides that the severance payments shall be paid in a lump sum instead of instalments. Mr. Walker’s employment agreement provides that he may also be entitled, in certain circumstances, to a sale bonus if a Change of Control occurs. Mr. Walker is bound by non-competition and non-solicitation covenants in favour of STA, which are applicable for a period of two years following termination of his employment for whatever reason. (c) Employment Agreement with Mr. Vaughan The employment agreement with Mr. Vaughan, effective January 5, 2011, whereby he is employed as the Chief Operating Officer of the Issuer and its subsidiaries, provides for a base salary of US$350,000 per annum, which salary is to be reviewed no less than annually and increased by 3% per year. The employment agreement with Mr. Vaughan provides for an annual bonus that could amount to a maximum of 40% of his base salary, contingent upon the Issuer meeting its objectives for the year that are to be determined at the start of the year by the CEO of the Issuer in his reasonable discretion. Other benefits under Mr. Vaughan’s employment agreement include a car allowance of US$800 per month and paid life and disability insurance. Mr. Vaughan’s employment agreement provides that he is entitled to severance payments if there is a termination of employment (i) by STA without Cause as defined therein, (ii) on the expiration date of the agreement due to STA’s failure to renew; or (iii) by Mr. Vaughan for “Good Reason” as defined therein.The severance payments payable by STA in Mr. Vaughan’s first year of service are equal to one times’ his then-current base salary and his adjusted average bonus award (increasing after one year of service by Mr. Vaughan to two times’ his then-current base salary and his adjusted average bonus award), to be paid in regular instalments in accordance with STA’s usual payroll practices over the corresponding period.If any such termination is by STA within 12 months after a “Change of Control”, as defined therein, the agreement provides that the severance payments shall be paid in a lump sum instead of instalments. Mr. Vaughan is bound by non-competition and non-solicitation covenants in favour of STA, which are currently applicable for a period of one year following termination of his employment for whatever reason (increasing after one year of service by Mr. Vaughan to two years following termination of his employment for whatever reason). (d) Employment Agreement with Mr. DiMaiolo On December 11, 2007, STA entered into an employment agreement with Mr. DiMaiolo. The employment agreement with Mr. DiMaiolo provided for a base salary of US$215,000 per annum effective January 14, 2008, with the salary to be reviewed annually. The employment agreement with Mr. DiMaiolo provides for a bonus that could amount to a maximum of 30% of his base salary, based on the performance of the Issuer and personal achievement goals agreed to by Mr. DiMaiolo and the Issuer’s CEO. Other benefits under Mr. DiMaiolo’s employment agreement include a car allowance of US$800 per month and paid life and medical insurance. 22 Mr. DiMaiolo’s employment agreement provides that he will be entitled to receive periodic payments over a 12 month period equal to one year of salary in the event of a termination of the employment agreement by STA without cause, a material adverse change in duties, a salary reduction of greater than 10%, or a material relocation of his office. Incentive Plan Awards Outstanding Share-Based Awards The following table sets forth information for each Named Executive Officer for all awards under the EIP that were outstanding as of June 30, 2012. Share-based awards (1) Name Number of EIP Shares that have not vested(2) (#) Market or payout value of share-based awards that that have not vested(3) (US$) Denis Gallagher Patrick Walker NIL NIL Patrick Vaughan NIL NIL John DiMaiolo NIL NIL Notes: 1. Represents an estimated number of EIP Shares, based on a dollar amount of EIP Shares allocated pursuant to a binding agreement, but not yet granted by way of a formal EIP Award Agreement as of June 30, 2012. 2. Represents the estimated number of EIP Shares, calculated based on the fair market value thereof on June 30, 2012 divided into the US$1,000,000 amount allocated pursuant to a binding agreement. This dollar amount of shares has been allocated but remains unvested/not yet granted as of June 30, 2012. Information regarding fully vested EIP Shares granted during fiscal 2012 is set forth below under the heading “Incentive Plan Awards – Value Vested or Earned During the Year”. 3. Represents the fixed aggregate value of additional EIP Shares listed in the adjacent column of this Share-Based Awards Table, calculated based on the fair market value thereof on June 30, 2012. Value Vested or Earned During the Year The following table sets forth information regarding the aggregate dollar value of shares granted during fiscal 2012 to each Named Executive Officer under share-based awards, and any non-equity incentive plan compensation. Name Share-based awards Value vested during the year (1) (US$) Non-equity incentive plan compensation Value earned during the year(2) (US$) Denis Gallagher Patrick Walker Patrick Vaughan John DiMaiolo 23 Notes: 1. Represents fair market value of EIP Shares granted by way of a formal EIP Award Agreement during fiscal 2012. 2. Represents payments under the STIP for fiscal 2011 year end awards (i.e., bonuses that were paid in fiscal 2012). Information regarding how the amount of payments under the STIP awards were determined is set forth above under the heading “Compensation for Fiscal 2012”. Termination and Change of Control Benefits The following is a description of the circumstances that trigger payments or the provision of other benefits, and the estimated amount of such payments and other benefits, to each of the Named Executive Officers under their existing employment agreements and other agreements, plans or arrangements, following or in connection with any termination of employment (whether voluntary, involuntary or constructive), resignation, retirement, change of control of the Issuer (as defined in the employment agreements) or a change in the Named Executive Officer’s responsibilities. Additional information regarding the employment agreements for the Named Executive Officers is set forth above under the heading “Employment Agreements with Named Executive Officers”. Description of Termination and Payment Terms. (a) Mr. Gallagher Mr. Gallagher’s agreement provides that he is entitled to severance payments payable over a 36 month period equal to three times his annual base salary in effect at the time and three times his largest annual bonus payment received during the three years prior to the year his employment is terminated, if the termination is (i) by STA without Cause as defined therein, (ii) on the expiration date of the agreement due to STA’s failure to renew or (iii) by Mr. Gallagher for “Good Reason”, as defined therein. If any such termination occurs within 24 months after a “Sale of the Company”, as defined therein, the agreement provides that the severance payments shall be paid in a lump sum instead of instalments. (b) Mr. Walker Mr. Walker’s employment agreement provides that he is entitled to severance payments, payable over a 24 month period, equal to two times his annual base salary in effect at the time and two times his average annual bonus payment received during the three years prior to the year his employment is terminated, if the termination is: (i) by STA without Cause as defined therein, (ii) on the expiration date of the agreement due to STA’s failure to renew; or (iii) by Mr. Walker for “Good Reason” as defined therein. If any such termination is by STA within 12 months after a “Change of Control”, as defined therein, the agreement provides that the severance payments shall be paid in a lump sum instead of instalments. (c) Mr. Vaughan Mr. Vaughan’s employment agreement provides that he is entitled to severance payments if there is a termination of employment (i) by STA without Cause as defined therein, (ii) on the expiration date of the agreement due to STA’s failure to renew; or (iii) by Mr. Vaughan for “Good Reason” as defined therein.The severance payments are equal to his then-current base salary and his adjusted average bonus award (increasing after one year of service to two times his then-current base salary and his adjusted average bonus award), to be paid in regular instalments in accordance with STA’s usual payroll practices over the corresponding period. If any such termination is by STA within 12 months after a “Change of Control”, as defined therein, the agreement provides that the severance payments shall be paid in a lump sum instead of instalments. (d) Mr. DiMaiolo Mr. DiMaiolo’s employment agreement provides that he will be entitled to receive an amount equal to 12 months’ salary in the event of a termination of the employment agreement by STA without cause, a material adverse change in duties, a salary reduction of greater than 10%, or a material relocation of his office. 24 Estimated Incremental Payments and Other Benefits upon Termination. The following summary describes the estimated incremental payments, payables and benefits that might be paid to each Named Executive Officer under the employment agreements and other arrangements described above, assuming that such Named Executive Officer’s employment was terminated on June 30, 2012. Additional information regarding the Termination Events and incremental payments and other benefits is set forth above under the heading “Termination and Change of Control Benefits – Description of Termination and Payment Terms”. (a) Mr. Gallagher If Mr. Gallagher’s employment had been terminated on June 30, 2012 pursuant to certain of the termination events described above, the Issuer estimates that Mr. Gallagher would have been entitled to receive: · US$1,500,000, representing 36 months of his then-current base salary, payable over a three year period; except that if termination occurs within 24 months after a “Sale of the Company”, as defined therein, the severance payments shall be paid in a lump sum instead of in instalments; · US$1,454,250, representing 3 times his largest annual bonus payable over the previous 3 years, payable over a three year period; except that if termination occurs within 24 months after a “Sale of the Company”, as defined therein, the payment shall be paid in a lump sum instead of instalments; and · An amount equal to the cost of continuing his full medical and life insurance benefits for a three year period (or until the executive obtains new health and life insurance coverage from a new employer, if earlier). (b) Mr. Walker If Mr. Walker’s employment had been terminated on June 30, 2012 pursuant to certain of the termination events described above, the Issuer estimates that Mr. Walker would have been entitled to receive: · US$807,188, representing 24 months of his then-current base salary payable over a two year period; except that if there is a “Change of Control”, the equivalent amount in a lump sum payment is to be paid; · US$363,250, representing two times his average annual bonus over the previous 3 years; except that if there is a “Change of Control”, the equivalent amount in a lump sum payment is to be paid; and · An amount equal to the cost of continuing his health insurance premiums for a one year period (or until the executive obtains health insurance coverage from a new employer, if earlier). (c) Mr. Vaughan If Mr. Vaughan’s employment had been terminated on June 30, 2012 pursuant to certain of the termination events described above, the Issuer estimates that Mr. Vaughan would have been entitled to receive: · US$700,000, representing 24 months of his then-current base salary payable over a two year period; except that if there is a “Change of Control”, the equivalent amount in a lump sum payment is to be paid; · $192,600, representing two times his adjusted average bonus award over the previous 3 years; except that if there is a “Change of Control”, the equivalent amount in a lump sum payment is to be paid; and · An amount equal to the cost of continuing his health insurance premiums for a one year period (or until the executive obtains health insurance coverage from a new employer, if earlier). 25 (d) Mr. DiMaiolo If Mr. DiMaiolo’s employment had been terminated on June 30, 2012 pursuant to certain of the termination events described above, the Issuer estimates that Mr. DiMaiolo would have been entitled to receive · US$245,085, representing 12 months of his then-current base salary payable over a one year period. Other Conditions and Obligations regarding Payments In addition to the restrictions described above, the receipt of certain payments and the provision of other benefits to each of Messrs. Gallagher, Walker and Vaughan following termination of their employment are subject to a number of conditions set forth in their respective employment agreements, including that: · Mr. Gallagher is bound by non-competition and non-solicitation covenants in favour of STA and STA Holdings, which are applicable for a period of three years following termination of his employment for whatever reason, and which provide for cessation and recoupment of severance payments, incentive stock granted, and any other equity value received under the employment agreement in the event of a wilful or intentional breach of these covenants; · Mr. Walker is bound by non-competition and non-solicitation covenants in favour of STA, which are applicable for a period of two years following termination of his employment for whatever reason; · Mr. Walker would be bound, as a condition of collecting any severance, to execute a general release in favour of STA, its officers, directors, shareholders, employees and other affiliates from claims relating to his employment with STA; · Mr. Vaughan is bound by non-competition and non-solicitation covenants in favour of STA, which are currently applicable for a period of one year following termination of his employment for whatever reason (increasing after one year of service by Mr. Vaughan to two years following termination of his employment for whatever reason). · Mr. Vaughan would be bound, as a condition of collecting any severance, to execute a general release in favour of STA, its officers, directors, shareholders, employees and other affiliates from claims relating to his employment with STA; · each of the executives must comply with certain covenants with respect to non-solicitation, non-disparagement and confidentiality; and · each of the executives is required to resign from all officer positions and directorships related to the Issuer. Director Compensation Director Compensation Table The following table sets forth the compensation for the 2012 fiscal year awarded to, earned by, paid to, or payable to each person who served as a director during 2012 (other than Mr. Gallagher, whose compensation is disclosed in the Summary Compensation Table along with the other Named Executive Officers). 26 DIRECTOR COMPENSATION TABLE Name Fees earned (US$) (1) DSU Awards (US$)(2) All other compensation (US$) (3) Total compensation (US$) (4) Irving Gerstein Ontario, Canada Kenneth Needler Ontario, Canada Victor Wells Ontario, Canada George Rossi Quebec, Canada David Scopelliti Connecticut, U.S. Robert Reilly(5) Illinois, U.S. Grace Palombo Ontario, Canada Notes: 1. Represents the gross amount of fees earned by the director in accordance with the arrangements described below under the heading “Director Compensation – Director Compensation Arrangements”. 2. As described below under the heading “Deferred Share Unit Plan,” each non-management director may elect to defer a portion of his fees under the DSU Plan. Information regarding the number of DSU units held by each director is set forth above under the heading “Matters to be Considered at the Meeting Election of Directors”. In addition, commencing in the fiscal year ended June 30, 2012, each independent director received 1,nits, having a value of US$10,000. 3. No other compensation was paid to the Issuer’s directors in respect of fiscal 2012. 4. Represents the sum of the amounts included in the other columns of the table. 5. Mr. Reilly resigned from the board of directors, effective November 21, 2011. Director Compensation Arrangements For the 2012 fiscal year, compensation for non-management directors of the Issuer and STA Holdings was as follows: US$40,000 per year and US$1,500 per meeting for attending board or committee meetings in person. Directors received US$750 for attending meetings by phone. The lead director received additional remuneration of US$15,000 per year as compensation for his duties as lead director and for chairing a committee, the Audit Committee chair received additional remuneration of US$10,000 per year and the Compensation Committee chair received additional remuneration of US$5,000 per year. Additional compensation of US$10,000 per annum was paid to each director, in the form of four quarterly contributions of US$2,500 to the individual DSU Plan accounts of each director. Directors are also reimbursed for out-of-pocket expenses for attending board and committee meetings. Directors may elect to receive some or all of their fees pursuant the DSU Plan, as described below in “Director Compensation – Deferred Share Unit Plan of the Issuer” and as summarized above in “Matters to be Considered at the Meeting – Election of Directors”. The directors also participate in the directors and officers insurance arrangements described below. Deferred Share Unit Plan In fiscal 2007, the board of directors of the Issuer established a Deferred Share Unit Plan (“DSU”) for the non-management directors of the Issuer. Under the plan, a director is entitled to participate in the plan to the extent of fees earned during the year. For fees elected by directors to be deferred under the plan, an amount shall be credited under the plan in the form of notional shares representing the estimated fair value, as determined by the Issuer, of the Common Shares (the “Notional Shares”) which is allocated to the participant’s DSU account. If the director continues to serve, dividends will accrue on the Notional Shares consistent with amounts declared by the board on the Common Shares and be credited to the participant’s DSU account. Amounts deferred under the DSU and accrued dividends earned thereon are immediately vested, and can be redeemed only once a director ceases serving on the board of directors of the Issuer or upon a change in control (as defined in the DSU plan). Two of the Issuer’s current independent directors, Messrs. Scopelliti and Wells, initially elected to receive all or a portion of their retainer fee and meeting fees in Notional Shares, such that theirfees payable in cash are reduced to the extent of their DSU participation. During the 2012 fiscal year, these directors continued to receive Notional Shares in lieu of fees based on the proportion of their fees that they have elected to be deferred under the DSU. As of June 30, 2012, Messrs. Scopelliti and Wells had been issued 14,562 and 9,338 DSUs, respectively, in lieu of the US$75,315 and US$48,650 of board of directors fees payable to them to date (plus accrued dividends on the DSUs credited to each participant’s DSU account), respectively. 27 In addition, commencing in the 2012 fiscal year, each of the Issuer’s independent directors received from the Issuer a contribution of US$10,000 in Notional Shares to be added to their individual DSU Plan accounts, in the form of four quarterly contributions of US$2,500 each. Amounts contributed to the DSU accounts, and accrued dividends earned thereon, are immediately vested and can be redeemed only once a director ceases serving on the board.See “Directors Compensation” above for further information about directors’ compensation. Indebtedness of Directors and Officers. For the year ended June 30, 2012, there was no indebtedness of any current or former officers or directors of the Issuer to the Issuer or its subsidiaries entered into in connection with a purchase of securities of the Issuer or its subsidiaries or for any other purpose. Payments to Directors as Consultants or Experts For amounts received by any directors for services performed as consultants or experts for the year ended June 30, 2012, see the heading “Interests of Informed Persons in Material Transactions” below. AUDITOR’S FEES The table below provides disclosure of the services provided by, and the fees paid to, Ernst & Young LLP, the Issuer’s auditor, over the two most recently completed fiscal years, dividing the services into four categories of work performed. (1) Type of Work Year Ended June 30, 2012 Year Ended June 30, 2011 Audit fees(2) US$911,291 US$850,219 Audit related fees(3) US$29,405 US$55,750 Tax fees(4) US$70,000 US$35,000 All other fees(5) US$53,680 US$55,291 Notes: 1. Additional information regarding the Audit Committee and the auditor’s services can be found in the Issuer’s Annual Information Form under the heading “Audit Committee and Auditor’s Fees”, a copy of which is available on SEDAR at www.sedar.com. 2. Includes fees and expenses related to the fiscal year audit and interim reviews, as well as offerings of the Issuer’s securities, notwithstanding when the fees and expenses were billed or when the services were rendered. 3. Includes fees related to accounting consultations. 4. Includes fees related to a transfer pricing study. 5. Includes fees for translation services required in connection with the filing of certain materials with the Canadian Securities Administrators. INTEREST OF INFORMED PERSONS IN MATERIAL TRANSACTIONS The Issuer utilizes a transportation equipment dealer, primarily to assist in procurement and disposal of the Issuer’s fleet under the direction of the Issuer’s CFO. The transportation equipment dealer also provides consulting services to the Issuer, assisting with fleet valuations in its acquisition efforts. These fleet valuation services are provided free of charge. The transportation equipment dealer is a company controlled by a family member of Denis Gallagher.The fleet procurement and disposal services are provided on a non-contractual basis for a commission equal to 1% of the value of the purchase and sale price of the Issuer’s vehicles. The Issuer paid the transportation equipment dealer approximately US$0.4 million and US$0.9 million for the years ended June 30, 2011 and 2012, respectively. 28 DIRECTORS’ AND OFFICERS’ INSURANCE The Issuer maintains an insurance policy for directors and officers of the Issuer and for the directors and officers of its subsidiaries (the "D&O program”). The primary insurance policy within the D&O program has a limit of liability applicable to the insured directors and officers of US$25 million per year on a claims-made basis. Under the policy, each entity has reimbursement coverage to the extent that it has indemnified directors and officers. The policy includes securities claims coverage, insuring against any legal obligation to pay on account of any securities claims brought against the Issuer and any of its subsidiaries. The total limit of liability is shared among the Issuer and its subsidiaries and their respective directors and officers so that the limit of liability will not be exclusive to any one of the entities or their respective directors and officers. The D&O program also contains an Excess Side A policy with a limit of $15 million. The policy limits under the excess policy are available exclusively to the individual directors and officers. The current annual premium under the D&O program is US$330,000. 29 STATEMENT OF CORPORATE GOVERNANCE PRACTICES The board of directors of the Issuer believes that sound corporate governance practices are in the interest of Shareholders and contribute to prudent and effective decision-making. As such, directors of the Issuer are committed to thorough and effective corporate governance arrangements. The Ontario Securities Commission (the “OSC”) has adopted various guidelines which require listed companies to disclose their corporate governance practices on an annual basis with reference to these guidelines. The boards of the Issuer and STA Holdings have monitored ongoing developments in the area of corporate governance best practices and are reviewing their respective corporate governance practices with reference to the new guidelines. The objective of each board is to meet and, where appropriate, exceed all corporate governance guidelines. 1. Board of Directors (a) The independent members of the board of directors of the Issuer are George Rossi, David Scopelliti, Victor Wells, Irving Gerstein, Kenneth Needler, and Grace Palombo. (b) The one non-independent director is Denis Gallagher, who is the Chief Executive Officer of the Issuer. (c) Six of the seven members of the board of directors of the Issuer are independent, while one member (Denis Gallagher) is a current senior officer of the Issuer. (d) Four of the independent directors of the Issuer (George Rossi, Victor Wells, Irving Gerstein and Grace Palombo) also serve as directors on boards of several other public corporations. George Rossi serves on the boards of several public and private entities including Dolan Media Company. He formerly served on the board of Radio Nord Communications. He also serves on the investment valuation committee of Investissements Desjardins. Senator Gerstein serves as a director of Medical Facilities Corporation and Atlantic Power Corporation, and previously served as a director of other public issuers, including CTV Inc., Traders Group Limited, Guaranty Trust Company of Canada, Confederation Life Insurance Company and Scott’s Hospitality Inc. and Economic Investment Trust Limited, and as an officer and director of Peoples Jewellers Limited. Victor Wells also serves as a director of Unique Broadband Systems Inc. He formerly served as director and Chair of the Audit Committee of GT Canada Medical Properties Inc. (2010 – 2012) , MagIndustries Corp (2006 – 2011) and Northstar Healthcare Inc (2007 – 2010). He was also formerly a member of the Audit Committee of TriNorth Capital Inc. (2009 – 2010) as well as a trustee and Chair of the Audit Committee of Canada Cartage Diversified Income Fund, until that company was acquired in 2007. Grace Palombo serves on the board of EnerCare Inc. (e) Independent directors hold regularly scheduled meetings at which members of management are not in attendance. During the fiscal year ended June 30, 2012, the independent directors held four such “in camera” meetings. (f) The chairman of the board of directors, Denis Gallagher, is the Chief Executive Officer of the Issuer. Irving Gerstein is the lead independent director. His responsibilities include reviewing and commenting on the agendas for meetings of the board of directors, acting as a liaison between the independent directors and management and leading the independent sessions of the independent directors. (g) The following table sets forth the number of board meetings held, and attendance by directors, during the fiscal year ended June 30, 2012: 30 Attendance of Directors Director Board Meetings Attended(in person or by telephone) George Rossi 5 of 5 David Scopelliti 5 of 5 Irving Gerstein 4 of 5 Kenneth Needler 5 of 5 Denis Gallagher 4 of 5 Victor Wells 5 of 5 Robert Reilly (1) 3 of 5 Grace Palombo 5 of 5 Note: (1) Resigned as a director, effective November 21, 2011. (h) Each of the Caisse de Dépôt et Placement du Québec and SNCF Participations S.A. has been granted board advisor rights, pursuant to which a representative of each organization will be available to the board of directors for consultation and will be entitled to receive notice of board of directors meetings and the same information from the Issuer as that received by the Directors. Caisse de Dépôt et Placement du Québec retains its board advisor right for only so long as it maintains at least a 10% ownership in the common shares of the Issuer. 2. Board Mandate The board of directors’ mandate is included as Schedule ‘B’ to this circular. 3. Position Descriptions Position descriptions for the lead independent director (the “Lead”) of the board, the chair of the Audit committee, and the Chairman and CEO of the Issuer are found at sections 3, 4 and 5 of the Issuer’s Board Mandate included as Schedule ‘B’ to this circular, and are as follows: (a) Responsibilities of Lead Independent Director: (i) expected to attend and monitor the content and conduct of meetings of the board of directors of the Issuer and Chair the annual meeting of securityholders of the Issuer; (ii) the Lead shall not be expected to and shall not perform policy-making functions other than in his or her capacity as a director of the Issuer. The Lead shall not have the right or entitlement to bind the Issuer in his or her capacity as Lead; (iii) provide input with respect to the dates and frequencies of meetings of the board of directors and related committee meetings; and the Lead shall liaise with the Chief Executive Officer on the setting of board meeting agendas, by reviewing and commenting on the agenda for directors’ meetings before circulation; (iv) ensure that the board of directors understands the boundaries between board and management responsibilities; and (v) ensure that the board of directors carries out its responsibilities effectively, which will include acting as a liaison between the independent directors and management, leading independent sessions of the independent directors on a regular basis without management present, and may include assigning responsibility for administering the board of directors’ relationship with management to a committee of the board of directors. 31 (b) Responsibilities of Audit Committee Chair: (i) act as a liaison between the Audit Committee and the board of directors of the Issuer; (ii) act as a liaison between the Audit Committee and senior management of the Issuer; (iii) act as a liaison between the Audit Committee and the Issuer’s internal and external auditors; (iv) report to the board of directors on the activities of the Audit Committee; (v) recommend procedures to enhance the effectiveness of the Audit Committee; and (vi) chair meetings of the Audit Committee. (c) Responsibilities of the Chairman and Chief Executive Officer: (i) to attend, and chair, the meetings of the board of directors of the Issuer and securityholders of the Issuer (other than the annual meeting of securityholders); (ii) to provide initial direction with respect to the dates and frequencies of meetings of the board of directors and related committee meetings and shall prepare, and liaise with the Lead, on the setting of board meeting agendas before circulation; (iii) to manage and supervise the affairs of the Issuer, and initiate and co-ordinate the strategic planning process for the Issuer and recommend to the board of directors goals for the business of the Issuer and, when approved by the board of directors, implement the corresponding strategic, operational and profit plans; (iv) to report to, and meet regularly and as required, with the board of directors and all formally appointed committees of the board of directors to review the board of directors’ and committee issues and provide the board of directors or the relevant committee with all information and access to management necessary to permit the board of directors or the relevant committee to fulfill its statutory and other legal obligations on a timely basis; (v) to assist in the development of policies of the board of directors regarding the public disclosures of the Issuer; (vi) to develop and seek the board of directors’ concurrence for plans for management development and succession in all key positions and then implement such plans; (vii) to review, with the assistance of the Chief Financial Officer, the financial reporting and public disclosure of the Issuer, satisfy himself or herself concerning the processes followed in their preparation and provide the certifications required under applicable securities laws concerning such reporting and disclosure; and (viii) to assume such other appropriate responsibilities as are delegated to him or her by the board of directors. 32 4. Orientation and Continuing Education Management, working with the board of directors, provides orientation opportunities for new directors to familiarize them with the Issuer and its business. All new directors participate in an active orientation program soon after the date on which he or she first joins the board of directors, and are provided with a package of written materials to educate them as to the role of the board, its committees, and its directors. To date, all of the Issuer’s independent directors have visited operating school bus facilities of the Issuer to obtain an understanding of the operations, maintenance and staffing issues that are key drivers to the Issuer’s success. The directors have in the past also attended the Issuer’s corporate headquarters in Wall, New Jersey for meetings, visits with staff and a tour of that office’s operations. In addition to operational orientation, management has and will continue to provide periodic presentations for the board of directors to ensure they are aware of major business trends, industry practices and competitor activity as and when required. In addition, the CNCG Committee arranges for the transmission to the board of articles, newsletters and general educational data and publications pertaining to issues of interest to public board members and/or audit committee members. 5. Ethical Business Conduct On September 21, 2006, the board adopted an amended written code of conduct and ethics for the Issuer (the “Code”), which constitutes written standards that are designed to promote integrity and to deter wrongdoing. The Code addresses the following issues: (a) conflicts of interest, including transactions and agreements in respect of which a director or executive officer has a material interest; (b) protection and proper use of corporate assets and opportunities; (c) confidentiality of corporate information; (d) fair dealing with the issuer’s security holders, customers, suppliers, competitors and employees; (e) compliance with laws, rules and regulations; and (f) reporting of any illegal or unethical behaviour. To ensure directors of the Issuer exercise independent judgement, in considering transactions, agreements or decisions in respect of which a director or executive officer has declared a material personal interest (in accordance with relevant corporate law requirements), the board of directors follows a practice whereby any such board member must be absent during any board discussion pertaining thereto and not cast a vote on any such matter. The board is responsible for monitoring compliance with the Code, as well as the Issuer’s Audit Committee “Whistleblower Policy”. Any person can report complaints or concerns, which may be on an anonymous basis, arising from infractions of these two policies by contacting National Hotline Services (“NHS”). The Issuer has retained NHS for the purpose of providing a toll-free number so that such complaints or concerns can be registered. The toll-free number is provided in these policy documents, as posted on the Issuer’s websites. NHS forwards any such concerns it receives on a prompt basis to the chairman of the Audit Committee or the CNCG Committee, as applicable. Under the Code, any waivers from the requirements in the Code that are to be granted for the benefit of the Issuer’s directors or executive officers are to be granted by the board of directors only (or a committee of the board of directors, or other designees, to whom that authority has been delegated) and will be promptly disclosed as required by law or regulation. The Code is posted on the Issuer’s investor website www.ridesta.com and on SEDAR at www.sedar.com. 6. Nomination of Directors The board has a CNCG Committee currently composed of four directors, all of whom are independent of management. The CNCG Committee charter clearly establishes the committee’s purpose, responsibilities, member qualifications, member appointment and removal, structure and operations (including any authority to delegate to individual members and subcommittees), and manner of reporting to the board. In addition, the Committee has the authority to engage and compensate any outside advisor that it determines to be necessary to permit it to carry out its duties, subject to the approval of the independent directors. 33 The CNCG Committee is responsible for identifying individuals qualified to become new board members and recommending to the board the new director nominees for the next annual meeting of Shareholders. In making its recommendations, the CNCG Committee considers: (a) the competencies and skills that the board considers to be necessary for the board, as a whole, to possess; (b) the competencies and skills that the board considers each existing director to possess; and (c) the competencies and skills each new nominee will bring to the boardroom. On September 24, 2009, the board adopted a policy for majority voting for individual directors. Under the policy, the form of proxy for any shareholders meeting where directors are to be elected will enable each shareholder to vote for, or withhold voting on, each nominee director separately. Any nominee for election as a director who receives a greater number of votes “withheld” than votes “for” is required to promptly submit such director’s resignation to the board, to take effect upon acceptance by the board. The CNCG Committee will consider and recommend to the board whether or not to accept such resignation, after considering the best interests of the Issuer and all of the facts and circumstances that it considers relevant. The board will then consider the resignation, taking into account the recommendation of the CNCG Committee. The board will announce its decision (including, if applicable, the reasons for not accepting any resignation) via press release within 90 days of the meeting when the election was held. 7. Compensation Determination of Compensation The compensation arrangements for the Issuer’s directors are determined by the board, with input from the Compensation Committees. The board of directors compensation arrangements are reviewed by the board periodically and may be modified from time to time. Additional information regarding compensation of the Issuer’s officers and directors is set forth above under the heading “Executive Compensation”. 8. Other Board Committees The Issuer and STA Holdings have no committees other than the Audit Committee of the Issuer, the CNCG Committee of the Issuer, and the Compensation Committee of STA Holdings. 9. Assessments The CNCG Committee is responsible for the regular assessment of the effectiveness of the board of directors as a whole, the committees of the board of directors and the contributions of individual directors. The CNCG Committee resolved in the 2006 fiscal year that a general Board Effectiveness Survey should be conducted, as well as full individual director assessments of each member of the board and the Chairman by other members. During the 2008 fiscal year, the CNCG Committee and board of directors conducted its second board and individual assessment process. Survey forms were distributed and completed by all members. The Board Effectiveness Survey was compiled and analyzed by the Chairman who reported all results to the board. The individual director assessments were compiled and analyzed by an independent firm, which then provided all results to the Chairman, except for the Chairman’s individual results. The Chairman then discussed each member’s results individually with that member. The results concerning the Chairman were summarized by the independent firm in a synopsis document and sent to the lead independent director, who discussed them privately with the Chairman. The board of directors repeated its board effectiveness and individual assessment process again in the 2011 fiscal year and the results were disseminated and discussed at the board of director’s final meeting in that fiscal year. The board of director's intention is to repeat its board effectiveness and individual assessment process again within the next year. 34 OTHER BUSINESS The directors are not aware of any matter intended to come before the Meeting other than those items of business set forth in the attached Notice. If any other matters properly come before the Meeting, it is the intention of the persons named in the form of proxy to vote in respect of those matters in accordance with their judgment. ADDITIONAL INFORMATION Additional financial information is provided in the Issuer’s financial statements and management’s discussion and analysis of the Issuer’s financial condition and results of operations for its most recently completed financial year.Such information, in addition to the Issuer’s annual information form, is available under the Issuer’s profile on SEDAR at www.sedar.com. In the alternative, copies may be obtained from the Chief Financial Officer of the Issuer upon written request. APPROVAL OF DIRECTORS The contents and the sending of this Circular to the Shareholders have been approved by the board of directors of the Issuer. DATED as of this 28th day of September, 2012. BY ORDER OF THE BOARD OF DIRECTORS “Denis J. Gallagher” Chairman of the Board of Directors Student Transportation Inc. 35 SCHEDULE A Resolution of the Shareholders of Student Transportation Inc. – Increase in Shares Issuable under EIP BE IT RESOLVED: As an ordinary resolution of Shareholders, that: 1.the adoption by the Issuer’s subsidiary, Student Transportation of America Holdings Inc. (“STA Holdings”), of a resolution to increase the number of Class B Series 3 common shares issuable under the existing Equity Incentive Plan by 2,265,000 shares, as more fully described in the Circular and as approved by the directors of STA Holdings, is hereby authorized and approved. 2.any director or officer of the Issuer be and is hereby authorized and directed to do and perform such acts and things and execute, deliver and file all such documents as they determine necessary, convenient or proper to carry out the purpose or intent of the foregoing resolution, such determination to be conclusively evidenced by the doing of such acts or things and delivery, filing or execution of such document. SCHEDULE B MANDATE OF THE BOARD OF DIRECTORS Amended and re-approved November 12, 2009 The purpose of this mandate is to set out the mandate and responsibilities of the board of directors of Student Transportation Inc. (“STI”). The board of directors of STI is committed to fulfilling its statutory mandate to supervise the management of the business and affairs of STI with the highest standards of ethical conduct and in the best interests of the shareholders of STI. Composition The board of directors shall be composed of between 3 and 20 individuals, a majority of whom will be Canadian residents. The board of directors also shall be constituted with a majority of individuals who qualify as “independent directors” as defined in National Instrument 58-101 - Disclosure of Corporate Governance Practices. Responsibilities of the Board of Directors The board of directors is responsible for the stewardship of STI and in that regard shall be specifically responsible for: (a) supervising the activities of STI, including acting for, voting on behalf of and representing the Issuer as a holder of common shares in Student Transportation of America Holdings, Inc. (“STA Holdings”); (b) adopting a strategic planning process and evaluating and approving a strategic plan for the upcoming year that takes into account, among other things, the opportunities and risks of STI’s business; (c) reviewing, on at least an annual basis, a budget for STI; (d) to the extent feasible, satisfying itself as to the integrity of the Chief Executive Officer and the Chief Financial Officer of STI and that such officers create a culture of integrity throughout the organization, as well as satisfying itself that the Chief Executive Officer is assessing the integrity of the other senior officers of STI and its subsidiaries; (e) the identification of the principal risks of STI’s business and ensuring the implementation of appropriate systems to manage these risks; (f) ensuring that STI has adopted processes, procedures and controls that are designed to ensure compliance with applicable legal requirements; (g) succession planning (including meeting with, and discussing with, the Chief Executive Officer key matters pertaining to the appointing, training, and monitoring of senior management); (h) adopting a communication policy that enables STI to communicate effectively and addresses how STI interacts with all of its stakeholders, including analysts and the public, contains measures for STI to avoid selective disclosure and is reviewed at such intervals or times as the board of directors deems appropriate; (i) monitoring STI’s internal control and management information systems; (j) establishing and maintaining a standing audit committee of the board of directors (the “Audit Committee”); (k) reviewing and reassessing the adequacy of the terms of reference of the Audit Committee at such intervals or times as the board of directors deems appropriate; (l) receiving recommendations of the Audit Committee respecting, and reviewing and approving, the annual, interim and any other publicly announced financial information of STI; (m) developing STI’s approach to governance, including developing a set of governance principles and guidelines that are specifically applicable to STI; (n) implementing a process for assessing the effectiveness of the board of directors as a whole, the committees of the board of directors and the contribution of individual directors; (o) implementing a process for examining the size of the board of directors and undertaking, where appropriate, a program to establish a board size that facilitates effective decision-making; (p) implementing a process for reviewing the adequacy and form of compensation of directors and ensuring that compensation realistically reflects the responsibilities and risk involved in being a director; (q) meeting regularly with management to receive reports respecting the performance of STI, new and proposed initiatives, STI’s business and investments, management concerns and any areas of concern involving STI; and (r) meeting regularly without management and non-independent directors. The board of directors is responsible for the review of, with the CEO and senior management, STI’s ongoing strategic planning process, and approving the goals of the business and the strategies and policies with which it is managed. The board of directors will also strive to implement a predictable and regular annual budgeting process with regard to its own costs, with the Chairman and each Committee Chair estimating for management the annual meeting requirements at the start of each year, together with the related costs thereof, then endeavouring to work within the budgets arrived at. It is recognized that every director in exercising powers and discharging duties must act honestly and in good faith with a view to the best interests of STI. Directors must exercise the care, diligence and skill that a reasonably prudent person would exercise in comparable circumstances. In this regard, they will comply with their duties of honesty, loyalty, care, diligence, skill and prudence. In addition, directors are expected to carry out their duties in accordance with policies adopted by the board of directors from time to time, the current policy being annexed hereto as Appendix A. Lead Independent Director of the Board The board of directors believes that so long as the roles of Chairman and Chief Executive Officer are held by the same individual, there should be a “lead independent director” appointed by the board of directors from its independent members. The “Lead” referred to herein shall be the Lead Independent Director. The Lead shall assume the role and responsibilities set out below: (a) the Lead shall be expected to attend and monitor the content and conduct of meetings of the board of directors of STI and Chair the annual meeting of the securityholders of STI; (b) the Lead shall not be expected to and shall not perform policy-making functions other than in his or her capacity as a director of STI. The Lead shall not have the right or entitlement to bind STI in his or her capacity as Lead; 2 (c) the Lead shall provide input with respect to the dates and frequencies of meetings of the board of directors and related committee meetings; and the Lead shall liaise with the Chief Executive Officer on the setting of board meeting agendas, by reviewing and commenting on the agenda for directors’ meetings before circulation; (d) the Lead shall ensure that the board of directors understands the boundaries between board and management responsibilities; and (e) the Lead shall ensure that the board of directors carries out its responsibilities effectively, which will include acting as a liaison between the independent directors and management, leading independent sessions of the independent directors on a regular basis without management present, and may include assigning responsibility for administering the board of directors’ relationship with management to a committee of the board of directors. Responsibilities of Audit Committee Chair The responsibilities of the Audit Committee chair include: (a) acting as a liaison between the Audit Committee and the board of directors of STI; (b) acting as a liaison between the Audit Committee and senior management of STI; (c) acting as a liaison between the Audit Committee and STI’s internal and external auditors; (d) reporting to the board of directors on the activities of the Audit Committee; (e) recommending procedures to enhance the effectiveness of the Audit Committee; and (f) chairing meetings of the Audit Committee. Responsibilities of the Chairman and Chief Executive Officer The Chairman and Chief Executive Officer of STI will: (a) be expected to attend, and chair, the meetings of the board of directors of STI and securityholders of STI (other than the annual meeting of securityholders); (b) provide initial direction with respect to the dates and frequencies of meetings of the board of directors and related committee meetings and shall prepare, and liaise with the Lead, on the setting of board meeting agendas before circulation; (c) manage and supervise the affairs of STI, and initiate and co-ordinate the strategic planning process for STI and recommend to the board of directors goals for the business of the STI and, when approved by the board of directors, implement the corresponding strategic, operational and profit plans; (d) report to, and meet regularly and as required with, the board of directors and all formally appointed committees of the board of directors to review the board of directors’ and committee issues and provide the board of directors or the relevant committee with all information and access to management necessary to permit the board of directors or the relevant committee to fulfil its statutory and other legal obligations on a timely basis; (e) assist in the development of policies of the board of directors regarding the public disclosures of STI; (f) develop, and advise the board of directors’ in regard to, plans for management development and succession in all key positions; 3 (g) review, with the assistance of the Chief Financial Officer, the financial reporting and public disclosure of STI, satisfy himself or herself concerning the processes followed in their preparation and provide the certifications required under applicable securities laws concerning such reporting and disclosure; and (h) assume such other appropriate responsibilities as are delegated to him or her by the board of directors. Decisions Requiring Prior Approval of the Board of Directors Approval of the board of directors shall be required for: (a) dividends; (b) acquisitions/dispositions over such size threshold as the directors should determine from time to time; (c) related party transactions; (d) the public dissemination of STI’s financial results; (e) the issuance or repurchase of securities of STI; (f) the terms of reference of committees of the board of directors; and (g) any other matter that would give rise to a “material change” to STI. The foregoing list is intended to provide guidance on particular matters requiring board approval, but is not intended to be an exhaustive list. Measures for Receiving Shareholder Feedback All publicly disseminated materials of STI shall provide for a mechanism for feedback of securityholders. Persons designated to receive such information shall be required to provide a summary of the feedback to the directors on a regular basis. Meetings The board of directors will meet not less than four times per year: three meetings to review quarterly results; and one meeting prior to the issuance of the annual financial results of STI. A quorum for the meetings shall be a majority of the directors then holding office. Meeting Guidelines Directors will be expected to have read and considered the materials sent to them in advance of each meeting, and to be prepared to discuss the matters contained in such materials at the meeting. The notice of meeting will highlight significant matters to be dealt with at each meeting so that directors can focus on reviewing the related materials. Remuneration Remuneration shall be at a level that will attract and motivate competent members. Telephone Board Meetings (a) A director may participate in a meeting of the board of directors or in a committee meeting by means of telephone, electronic or such other communications facilities as permit all persons participating in the meeting to communicate with each other and a director participating in such a meeting by such means is deemed to be present at the meeting. 4 (b) While it is the intent of the board of directors to follow an agreed meeting schedule as closely as possible, it is felt that, from time to time, with respect to time sensitive matters telephone board meetings may be required to be called in order for directors to be in a position to better fulfill their legal obligations. Expectations of Management The CEO and other senior officers shall be required to report to the board of directors regarding the performance of STI, new and proposed initiatives, management’s concerns and any other matter the board or its Lead may deem appropriate. In addition, the board expects the CEO and other senior officers to promptly report to the Lead and any applicable committee chair any developments, changes, transactions or proposals which in any of those cases would have a significant impact on the business or prospects of STI. Orientation and Continuing Education Management, working with the board of directors, will provide an orientation and education program for new directors to familiarize them with STI and its business. All new directors will participate in this program, which should be completed within four months of a director first joining the board of directors. In addition, management will schedule periodic presentations for the board of directors to ensure they are aware of major business trends and industry practices as and when required. 5 APPENDIX A - POLICY OF PRACTICES FOR DIRECTORS 1. Attendance at Meetings Each director is expected to have a very high record of attendance at meetings of the board of directors, and at meetings of each committee on which the director sits. A director is expected to: (a) advise the Chairman as to planned attendance at board and committee meetings shortly after meeting schedules have been distributed; (b) advise the Chairman as soon as possible after becoming aware that he or she will not be able to attend a meeting; and (c) attend a meeting by conference telephone if unable to attend in person. 2. Preparation for Meetings Directors are expected to carefully review and consider the materials distributed in advance of a meeting of the board of directors or a committee of the board of directors. Directors are also encouraged to contact the lead director and/or the Chief Executive Officer of STI and any other appropriate officers to ask questions and discuss agenda items prior to meetings. 3. Conduct at Meetings Directors are expected to ask questions and participate in discussions at meetings, and to contribute relevant insights and experience. In discussions at meetings, a director should: (a) be candid and forthright; (b) not be reluctant to express views contrary to those of the majority; (c) be concise and, in most circumstances, respect the time constraints of a meeting; and (d) be courteous to and respectful of other directors and guests in attendance. 4. Personal Conduct Directors are expected to: (a) exhibit high standards of personal integrity, honesty and loyalty to STI; (b) project a positive image of STI to news media, the financial community, governments and their agencies, securityholders and employees; (c) be willing to contribute extra efforts, from time to time as may be necessary including, among other things, being willing to serve on committees of the board; and (d) disclose any potential conflict of interest that may arise with the business or affairs of STI and, generally, avoid entering into situations where such conflicts could arise or could reasonably be perceived to arise. 5. Independent Advice In discharging its mandate the board of directors shall have the authority to retain (and authorize the payment by STI of) and receive advice from, special legal, accounting or other advisors and outside consultants if appropriate. APPENDIX B - CORPORATE GOVERNANCE AND NOMINATING RESPONSIBILITIES The board of directors of the Issuer has a compensation, nominating and corporate governance committee that has a charter that complies in all material respects with the guidelines set out in National Policy 58-201 – Corporate Governance Guidelines. 1.Governance Responsibilities of Compensation, Nominating and Corporate Governance Committee: (a) To assess the independence and qualifications of the various members of the board of directors. (b) To ensure that programs relating to succession planning and performance evaluation are effectively integrated with STI’s strategy. (c) To review the composition of the committees of the board of directors. (d) To monitor the quality of the relationship between management and the board of directors. (e) To review and respond to requests by individual directors to engage outside advisors. (f) To review, and if acceptable, direct the implementation of the recommendations of the compensation committee of STA Holdings. (g) To assess the need, and to coordinate a program, for continuing education for members of the board of directors. (h) To assess the effectiveness of the board of directors and their committees and the contribution of each director. (i) To report on governance as required by public disclosure requirements. (j) To review and ensure compliance of STI with its internal governance guidelines. (k) To review from time to time the governance practices of STI and its committees to determine compliance with rules and policies of regulatory authorities governing STI. (l) At least annually, to review the adequacy of the corporate governance guidelines of STI and its subsidiaries. (m) To determine and monitor STI’s standards for director independence. (n) At least annually, to review the practices of the board of directors (including separate meetings of non-management directors) to ensure compliance with the governance guidelines of STI. (o) At least annually, to review the powers, mandates and performance, and the membership of the various committees of the board of directors. (p) To undertake such other initiatives as are needed to help the board of directors deliver exemplary governance. 2.Nominating Responsibilities of Compensation, Nominating and Corporate Governance Committee: (a) To review annually the competencies, skills and personal qualities required of members of the board of directors in light of relevant factors, including: the objective of adding value to STI in light of the opportunities and risks facing STI and STI’s proposed strategies; the need to ensure, to the greatest extent possible, that a majority of the board of directors is comprised of individuals who meet the independence requirements of the applicable stock exchange rules, legislation or other guidelines; and the policies of the board of directors with respect to board member tenure, retirement and succession and board member commitments. (b) To establish and oversee an appropriate orientation and education program for new board members in order to familiarize them with STI and the nature and operation of STI’s business (including STI’s reporting structure, strategic plans, significant financial, accounting and risk issues, compliance programs and policies, management and the external auditors), the role of the board of directors and its committees, as well as the contribution individual directors are expected to make. (c) To actively seek individuals qualified (in context of STI’s needs and any formal criteria established by the board of directors) to become members of the board of directors. (d) To review the membership and allocation of board members to the various committees of the board of directors. (e) To establish procedures for the receipt of comments from all board members to be included in an annual assessment of the board of directors’ performance, including individual contributions. (f) To appoint and, if appropriate, terminate any search firm to be used to identify board candidates. 2
